OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end:October 31, 2011 Date of reporting period: July 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) COMMON STOCKS - 91.1% Shares Value Consumer Discretionary - 12.0% Auto Components - 0.8% Autoliv, Inc. $ Ballard Power Systems, Inc. (a) (b) BorgWarner, Inc. (a) (b) Cooper Tire & Rubber Company (b) Dana Holding Corporation (a) Dorman Products, Inc. (a) Drew Industries, Inc. (b) Exide Technologies (a) (b) Federal-Mogul Corporation (a) (b) Gentex Corporation Goodyear Tire & Rubber Company (The) (a) Magna International, Inc. - Class A Modine Manufacturing Company (a) (b) Motorcar Parts of America, Inc. (a) (b) Shiloh Industries, Inc. SORL Auto Parts, Inc. (a) (b) Spartan Motors, Inc. (b) Standard Motor Products, Inc. (b) Stoneridge, Inc. (a) (b) Superior Industries International, Inc. (b) Tenneco, Inc. (a) Tongxin International Ltd. (a) Tower International, Inc. (a) Visteon Corporation (a) Automobiles - 0.0% Tesla Motors, Inc. (a) Thor Industries, Inc. Distributors - 0.1% Audiovox Corporation (a) (b) Genuine Parts Company Weyco Group, Inc. Diversified Consumer Services - 0.5% American Public Education, Inc. (a) (b) Archipelago Learning, Inc. (a) Ascent Capital Group, Inc. - Class A (a) Cambium Learning Group, Inc. (a) Carriage Services, Inc. China Education Alliance, Inc. (a) Collectors Universe, Inc. Corinthian Colleges, Inc. (a) (b) DeVry, Inc. Hillenbrand, Inc. ITT Educational Services, Inc. (a) Learning Tree International, Inc. Lincoln Educational Services Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Diversified Consumer Services - 0.5% (Continued) National American University Holdings, Inc. $ Service Corporation International Steiner Leisure Ltd. (a) (b) StoneMor Partners, L.P. (b) Strayer Education, Inc. Universal Technical Institute, Inc. (a) Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.4% AFC Enterprises, Inc. (a) (b) Ambassadors Group, Inc. 46 Ameristar Casinos, Inc. (b) Arcos Dorados Holdings, Inc. - Class A (b) Asia Entertainment & Resources Ltd. (a) (b) Bally Technologies, Inc. (a) Benihana, Inc. (a) Biglari Holdings, Inc. (a) (b) Bob Evans Farms, Inc. (b) Bravo Brio Restaurant Group, Inc. (a) (b) Brinker International, Inc. Buffalo Wild Wings, Inc. (a) Caribou Coffee Company, Inc. (a) (b) Carrols Restaurant Group, Inc. (a) (b) CEC Entertainment, Inc. (b) Cedar Fair, L.P. (b) Cheesecake Factory, Inc. (The) (a) Choice Hotels International, Inc. Churchill Downs, Inc. (b) Cracker Barrel Old Country Store, Inc. DineEquity, Inc. (a) 31 Einstein Noah Restaurant Group, Inc. (b) Frisch's Restaurants, Inc. Full House Resorts, Inc. (a) Gaylord Entertainment Company (a) Hyatt Hotels Corporation - Class A (a) International Speedway Corporation - Class A Interval Leisure Group, Inc. (a) (b) Isle of Capri Casinos, Inc. (a) (b) Jack in the Box, Inc. (a) (b) Jamba, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) (b) Life Time Fitness, Inc. (a) (b) Luby's, Inc. (a) Marcus Corporation (b) McCormick & Schmick's SeafoodRestaurants, Inc. (a) (b) Morgans Hotel Group Company (a) Morton's Restaurant Group, Inc. (a) MTR Gaming Group, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Hotels, Restaurants & Leisure - 2.4% (Continued) Multimedia Games Holding Company, Inc. (a) (b) $ Nevada Gold & Casinos, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) (b) Panera Bread Company - Class A (a) Papa John's International, Inc. (a) (b) Penn National Gaming, Inc. (a) Red Lion Hotels Corporation (a) Rick's Cabaret International, Inc. (a) (b) Ruby Tuesday, Inc. (a) Ruth's Hospitality Group, Inc. (a) Scientific Games Corporation (a) (b) Shuffle Master, Inc. (a) (b) Six Flags Entertainment Corporation Sonic Corporation (a) (b) Town Sports International Holdings, Inc. (a) (b) Vail Resorts, Inc. Wendy's Company (The) (b) WMS Industries, Inc. (a) Household Durables - 0.7% Bassett Furniture Industries, Inc. Blyth, Inc. (b) Brookfield Residential Properties, Inc. (a) Cavco Industries, Inc. (a) 32 Fortune Brands, Inc. Furniture Brands International, Inc. (a) Harman International Industries, Inc. (b) Helen of Troy Ltd. (a) (b) Hooker Furniture Corporation Kid Brands, Inc. (a) (b) Koss Corporation La-Z-Boy, Inc. (a) (b) Lennar Corporation - Class A Libbey, Inc. (a) Lifetime Brands, Inc. M/I Homes, Inc. (a) (b) MDC Holdings, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. NIVS IntelliMedia Technology Group, Inc. (a) (b) Ryland Group, Inc. (The) Skullcandy, Inc. (a) SodaStream International Ltd. (a) Standard Pacific Corporation (a) Stanley Furniture Company, Inc. (a) Tempur-Pedic International, Inc. (a) Tupperware Brands Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Internet & Catalog Retail - 0.5% 1-800-FLOWERS.COM, Inc. - Class A (a) $ Gaiam, Inc. - Class A Geeknet, Inc. (a) (b) Liberty Media Corporation - Interactive - Series A (a) Orbitz Worldwide, Inc. (a) (b) Shutterfly, Inc. (a) U.S. Auto Parts Network, Inc. (a) ValueVision Media, Inc. (a) (b) Vitacost.com, Inc. (a) Leisure Equipment & Products - 0.4% Arctic Cat, Inc. (a) (b) Black Diamond, Inc. (a) Hasbro, Inc. Johnson Outdoors, Inc. - Class A (a) LeapFrog Enterprises, Inc. (a) (b) Nautilus, Inc. (a) Smith & Wesson Holding Corporation (a) (b) Steinway Musical Instruments, Inc. (a) 70 Summer Infant, Inc. (a) Media - 2.2% A.H. Belo Corporation - Class A AMC Networks, Inc. - Class A (a) Arbitron, Inc. (b) Ballantyne Strong, Inc. (a) Cablevision Systems Corporation - Class A Carmike Cinemas, Inc. (a) Central European Media Enterprises Ltd. (a) (b) 97 Cinemark Holdings, Inc. (b) Clear Channel Outdoor Holdings, Inc. (a) (b) Crown Media Holdings, Inc. - Class A (a) CTC Media, Inc. Dex One Corporation (a) (b) Discovery Communications, Inc. - Class C (a) (b) E.W. Scripps Company (The) - Class A (a) Entravision Communications Corporation - Class A (a) Fisher Communications, Inc. (a) (b) Global Sources Ltd. (a) Global Traffic Network, Inc. (a) (b) Gray Television, Inc. (a) Harte-Hanks, Inc. (b) IMAX Corporation (a) Insignia Systems, Inc. interclick, inc. (a) (b) John Wiley & Sons, Inc. - Class A Knology, Inc. (a) (b) Lamar Advertising Company - Class A (a) (b) Liberty Media Corporation - Capital - Series A (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Media - 2.2% (Continued) Liberty Media, LLC - Starz Entertainment - Series A (a) $ LIN TV Corporation - Class A (a) (b) Lions Gate Entertainment Corporation (a) (b) Live Nation Entertainment, Inc. (a) (b) Madison Square Garden Company (The) - Class A (a) (b) MDC Partners, Inc. (b) Morningstar, Inc. National CineMedia, Inc. (b) Nexstar Broadcasting Group, Inc. (a) Outdoor Channel Holdings, Inc. (a) Radio One, Inc. - Class D (a) Reading International, Inc. (a) Regal Entertainment Group Rentrak Corporation (a) Saga Communications, Inc. - Class A (a) Scripps Networks Interactive, Inc. - Class A (b) Sinclair Broadcast Group, Inc. - Class A (b) Sirius XM Radio, Inc. (a) (b) Thomson Reuters Corporation (b) Value Line, Inc. 12 World Wrestling Entertainment, Inc. Multiline Retail - 0.0% Dollar General Corporation (a) Gordmans Stores, Inc. (a) (b) Specialty Retail - 3.0% Aaron's, Inc. (b) America's Car-Mart, Inc. (a) (b) Asbury Automotive Group, Inc. (a) Ascena Retail Group, Inc. (a) AutoNation, Inc. (a) Barnes & Noble, Inc. bebe stores, inc. (b) Big 5 Sporting Goods Corporation (b) Body Central Corporation (a) (b) Borders Group, Inc. (a) 50 Cabela's, Inc. (a) 79 Cache, Inc. (a) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A (b) Charming Shoppes, Inc. (a) (b) Chico's FAS, Inc. China Auto Logistics, Inc. (a) Christopher & Banks Corporation (b) Citi Trends, Inc. (a) (b) Coldwater Creek, Inc. (a) (b) Destination Maternity Corporation (b) Dick's Sporting Goods, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Specialty Retail - 3.0% (Continued) Dreams, Inc. (a) $ DSW, Inc. - Class A (a) Express, Inc. Finish Line, Inc. (The) - Class A (b) Foot Locker, Inc. GameStop Corporation - Class A (a) Genesco, Inc. (a) Group 1 Automotive, Inc. Hibbett Sports, Inc. (a) (b) Hot Topic, Inc. (b) Kirkland's, Inc. (a) (b) Lithia Motors, Inc. (b) Men's Wearhouse, Inc. (The) (b) Midas, Inc. (a) New York & Company, Inc. (a) (b) Office Depot, Inc. (a) (b) O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Pier 1 Imports, Inc. (a) (b) Rent-A-Center, Inc. (b) Sally Beauty Holdings, Inc. (a) (b) Select Comfort Corporation (a) (b) Shoe Carnival, Inc. (a) (b) Signet Jewelers Ltd. (a) Sonic Automotive, Inc. - Class A Stein Mart, Inc. (b) Syms Corp (a) Systemax, Inc. (a) (b) Talbots, Inc. (The) (a) 65 TravelCenters of America, Inc. (a) (b) Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) Williams-Sonoma, Inc. Winmark Corporation Zale Corporation (a) (b) Textiles, Apparel & Luxury Goods - 1.4% Carter's, Inc. (a) CROCS, Inc. (a) Culp, Inc. (a) Deckers Outdoor Corporation (a) Delta Apparel, Inc. (a) Fossil, Inc. (a) Fuqi International, Inc. (a) (b) G-III Apparel Group Ltd. (a) (b) Gildan Activewear, Inc. - Class A Joe's Jeans, Inc. (a) Jones Group, Inc. (The) Kenneth Cole Productions, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Discretionary - 12.0% (Continued) Textiles, Apparel & Luxury Goods - 1.4% (Continued) Kingold Jewelry, Inc. (a) $ Lacrosse Footwear, Inc. 55 LJ International, Inc. (a) (b) Lululemon Athletica, Inc. (a) Maidenform Brands, Inc. (a) Oxford Industries, Inc. Perry Ellis International, Inc. (a) (b) Quiksilver, Inc. (a) (b) R.G. Barry Corporation Rocky Brands, Inc. (a) Steven Madden Ltd. (a) (b) Timberland Company (The) (a) (b) True Religion Apparel, Inc. (a) (b) Unifi, Inc. (a) (b) Vera Bradley, Inc. (a) Warnaco Group, Inc. (The) (a) Wolverine World Wide, Inc. (b) Consumer Staples - 2.7% Beverages - 0.3% Boston Beer Company, Inc. (The) - Class A (a) Brown-Forman Corporation - Class B Central European Distribution Corporation (a) Coca-Cola Bottling Company Consolidated (b) Cott Corporation (a) (b) Craft Brewers Alliance, Inc. (a) Dr Pepper Snapple Group, Inc. Heckmann Corporation (a) (b) Jones Soda Company (a) 80 81 MGP Ingredients, Inc. National Beverage Corporation Food & Staples Retailing - 1.0% Arden Group, Inc. - Class A 39 BJ's Wholesale Club, Inc. (a) Casey's General Stores, Inc. Fresh Market, Inc. (The) (a) (b) Ingles Markets, Inc. - Class A (b) Pantry, Inc. (The) (a) Pizza Inn, Inc. (a) PriceSmart, Inc. (b) Rite Aid Corporation (a) (b) Ruddick Corporation Spartan Stores, Inc. SUPERVALU, Inc. Susser Holdings Corporation (a) (b) Village Super Market, Inc. - Class A 25 Winn-Dixie Stores, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Staples - 2.7% (Continued) Food Products - 0.7% Adecoagro, S.A. (a) $ AgFeed Industries, Inc. (a) Alico, Inc. B&G Foods, Inc. Campbell Soup Company China Marine Food Group Ltd. (a) Corn Products International, Inc. Darling International, Inc. (a) Dean Foods Company (a) (b) Farmer Brothers Company Fresh Del Monte Produce, Inc. (b) General Mills, Inc. Griffin Land & Nurseries, Inc. Hain Celestial Group, Inc. (The) (a) Harbinger Group, Inc. (a) Hormel Foods Corporation HQ Sustainable Maritime Industries, Inc. (a) Imperial Sugar Company J & J Snack Foods Corporation J.M. Smucker Company (The) Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Pilgrim's Pride Corporation (a) (b) Ralcorp Holdings, Inc. (a) Reddy Ice Holdings, Inc. (a) Sara Lee Corporation Seneca Foods Corporation - Class A (a) Smart Balance, Inc. (a) Snyder's-Lance, Inc. (b) SunOpta, Inc. (a) (b) TreeHouse Foods, Inc. (a) Westway Group, Inc. (a) Yuhe International, Inc. (a) Household Products - 0.2% Church & Dwight Company, Inc. Clorox Co. (The) Oil-Dri Corporation of America Spectrum Brands Holdings, Inc. (a) WD-40 Company (b) Personal Products - 0.5% American Oriental Bioengineering, Inc. (a) Elizabeth Arden, Inc. (a) (b) Inter Parfums, Inc. (b) Natural Alternatives International, Inc. (a) Nature's Sunshine Products, Inc. (a) Nu Skin Enterprises, Inc. - Class A (b) Nutraceutical International Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Consumer Staples - 2.7% (Continued) Personal Products - 0.5% (Continued) Prestige Brands Holdings, Inc. (a) (b) $ Reliv' International, Inc. Revlon, Inc. (a) (b) Schiff Nutrition International, Inc. (b) Tobacco - 0.0% Universal Corporation (b) Energy - 9.2% Energy Equipment & Services - 2.9% Atwood Oceanics, Inc. (a) Basic Energy Services, Inc. (a) Cal Dive International, Inc. (a) CARBO Ceramics, Inc. Complete Production Services, Inc. (a) Compressco Partners, L.P. 17 Core Laboratories N.V. Dawson Geophysical Company (a) Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) (b) Exterran Holdings, Inc. (a) Exterran Partners, L.P. (b) FMC Technologies, Inc. (a) Geokinetics, Inc. (a) Global Geophysical Services, Inc. (a) (b) Global Industries Ltd. (a) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A (a) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) Hornbeck Offshore Services, Inc. (a) Key Energy Services, Inc. (a) (b) Lufkin Industries, Inc. Matrix Service Company (a) (b) Mitcham Industries, Inc. (a) (b) Newpark Resources, Inc. (a) Noble Corporation (a) North American Energy Partners, Inc. (a) (b) Oil States International, Inc. (a) OYO Geospace Corporation (a) Parker Drilling Company (a) (b) Patterson-UTI Energy, Inc. PHI, Inc. (a) 12 Pioneer Drilling Company (a) Precision Drilling Corporation (a) RigNet, Inc. (a) SEACOR Holdings, Inc. (b) Superior Energy Services, Inc. (a) (b) Tesco Corporation (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Energy - 9.2% (Continued) Energy Equipment & Services - 2.9% (Continued) TETRA Technologies, Inc. (a) (b) $ TGC Industries, Inc. (a) (b) Transocean Ltd. Union Drilling, Inc. (a) (b) Unit Corporation (a) (b) Vantage Drilling Company (a) (b) Willbros Group, Inc. (a) (b) Oil, Gas & Consumable Fuels - 6.3% Abraxas Petroleum Corporation (a) Adams Resources & Energy, Inc. Advantage Oil & Gas Ltd. (a) Alliance Resource Partners, L.P. Alon USA Energy, Inc. (b) Andatee China Marine Fuel Services Corporation (a) Apco Oil and Gas International, Inc. 10 Atlas Energy, L.P. Baytex Energy Corporation (b) Berry Petroleum Company - Class A Bill Barrett Corporation (a) BMB Munai, Inc. (a) Boardwalk Pipeline Partners, L.P. (b) BP Prudhoe Bay Royalty Trust BreitBurn Energy Partners, L.P. (b) Brigham Exploration Company (a) Buckeye Partners, L.P. Cabot Oil & Gas Corporation Callon Petroleum Company (a) (b) Calumet Specialty Products Partners, L.P. (b) CAMAC Energy, Inc. (a) (b) Cameco Corporation Capital Product Partners, L.P. (b) Carrizo Oil & Gas, Inc. (a) Chesapeake Midstream Partners, L.P. Clean Energy Fuels Corporation (a) Cloud Peak Energy, Inc. (a) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. (a) Concho Resources, Inc. (a) Constellation Energy Partners, LLC (a) Contango Oil & Gas Company (a) Crestwood Midstream Partners, L.P. (b) Crimson Exploration, Inc. (a) (b) Cross Timbers Royalty Trust Crosstex Energy, Inc. (b) Crosstex Energy, L.P. (b) Crude Carriers Corporation (b) CVR Energy, Inc. (a) Delek US Holdings, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Energy - 9.2% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) Delta Petroleum Corporation (a) $ Denbury Resources, Inc. (a) Denison Mines Corporation (a) (b) Dorchester Minerals, L.P. (b) Double Eagle Petroleum Company (a) Duncan Energy Partners, L.P. Eagle Rock Energy Partners, L.P. (b) El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC (a) 1 2 Enbridge, Inc. Encore Energy Partners, L.P. (b) Endeavour International Corporation (a) (b) Energen Corporation (b) Energy Partners Ltd. (a) Energy Transfer Partners, L.P. Equal Energy Ltd. (a) EV Energy Partners, L.P. EXCO Resources, Inc. Forest Oil Corporation (a) Gastar Exploration Ltd. (a) (b) Genesis Energy, L.P. GeoMet, Inc. (a) Gevo, Inc. (a) Global Partners, L.P. (b) GMX Resources, Inc. (a) (b) Golar LNG Ltd. (b) Golar LNG Partners, L.P. (a) (b) Gulfport Energy Corporation (a) (b) Holly Energy Partners, L.P. (b) HollyFrontier Corporation Imperial Oil Ltd. Ivanhoe Energy, Inc. (a) (b) Kinder Morgan, Inc. Kodiak Oil & Gas Corporation (a) Legacy Reserves, L.P. Magellan Midstream Partners, L.P. Magellan Petroleum Corporation (a) Marathon Oil Corporation Martin Midstream Partners, L.P. (b) McMoRan Exploration Company (a) Miller Energy Resources, Inc. (a) Natural Resource Partners, L.P. Niska Gas Storage Partners, LLC (b) NuStar Energy, L.P. Oxford Resource Partners, L.P. (b) PAA Natural Gas Storage, L.P. Panhandle Oil & Gas, Inc. Patriot Coal Corporation (a) Pengrowth Energy Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Energy - 9.2% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) Permian Basin Royalty Trust (b) $ Petrohawk Energy Corporation (a) PetroQuest Energy, Inc. (a) Pioneer Southwest Energy Partners, L.P. (b) PostRock Energy Corporation (a) Provident Energy Ltd. (b) QR Energy, L.P. (b) Quest Rare Minerals Ltd. (a) Quicksilver Resources, Inc. (a) (b) RAM Energy Resources, Inc. (a) (b) Regency Energy Partners, L.P. REX American Resources Corporation (a) Rhino Resource Partners, L.P. Rosetta Resources, Inc. (a) Sabine Royalty Trust (b) San Juan Basin Royalty Trust (b) SandRidge Energy, Inc. (a) SemGroup Corporation - Class A (a) (b) Ship Finance International Ltd. SM Energy Company Solazyme, Inc. (a) Southern Union Company (b) Spectra Energy Partners, L.P. Stone Energy Corporation (a) Swift Energy Company (a) (b) Syntroleum Corporation (a) Targa Resources Corporation Targa Resources Partners, L.P. (b) Teekay Corporation Teekay LNG Partners, L.P. Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A (b) Tengasco, Inc. (a) Tesoro Logistics, L.P. Toreador Resources Corporation (a) (b) TransAtlantic Petroleum Ltd. (a) (b) TransCanada Corporation TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (b) Triangle Petroleum Corporation (a) (b) Tsakos Energy Navigation Ltd. (b) Uranium Resources, Inc. (a) Ur-Energy, Inc. (a) (b) VAALCO Energy, Inc. (a) (b) Vanguard Natural Resources, LLC (b) Venoco, Inc. (a) (b) Voyager Oil & Gas, Inc. (a) Warren Resources, Inc. (a) Western Refining, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Energy - 9.2% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) Westmoreland Coal Company (a) (b) $ Financials - 15.0% Capital Markets - 1.8% AllianceBernstein Holding, L.P. American Capital Ltd. (a) Ares Capital Corporation Arlington Asset Investment Corporation Artio Global Investors, Inc. (b) BGC Partners, Inc. - Class A (b) Blackstone Group, L.P. (The) Calamos Asset Management, Inc. - Class A (b) Capital Southwest Corporation CIFC Corporation (a) Cohen & Steers, Inc. Deutsche Bank A.G. Diamond Hill Investment Group, Inc. Duff & Phelps Corporation E*TRADE Financial Corporation (a) Edelman Financial Group, Inc. Ellington Financial, LLC (b) Epoch Holding Corporation Evercore Partners, Inc. - Class A Fifth Street Finance Corporation Fortress Investment Group, LLC - Class A (a) (b) Full Circle Capital Corporation GFI Group, Inc. (b) Gladstone Capital Corporation Gladstone Investment Corporation Gleacher & Company, Inc. (a) (b) Golub Capital BDC, Inc. (b) Greenhill & Company Harris & Harris Group, Inc. (a) Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A (a) (b) Horizon Technology Finance Corporation ICG Group, Inc. (a) (b) Investment Technology Group, Inc. (a) 49 Janus Capital Group, Inc. KBW, Inc. KKR & Company, L.P. Knight Capital Group, Inc. - Class A (a) Kohlberg Capital Corporation (b) Ladenburg Thalmann Financial Services, Inc. (a) Lazard Ltd. - Class A MCG Capital Corporation (b) Medley Capital Corporation MVC Capital, Inc. NGP Capital Resources Company TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Capital Markets - 1.8% (Continued) Och-Ziff Capital Management Group, LLC (b) $ Oppenheimer Holdings, Inc. optionsXpress Holdings, Inc. (b) PennantPark Floating Rate Capital Ltd. PennantPark Investment Corporation Piper Jaffray Companies, Inc. (a) (b) Prospect Capital Corporation Pzena Investment Management, Inc. - Class A SEI Investments Company 44 Solar Capital Ltd. (b) Solar Senior Capital Ltd. SWS Group, Inc. THL Credit, Inc. TICC Capital Corporation (b) Triangle Capital Corporation U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) (b) Waddell & Reed Financial, Inc. - Class A Westwood Holdings Group, Inc. Commercial Banks - 2.5% 1st Source Corporation 1st United Bancorp, Inc. (a) ACNB Corporation AmeriServ Financial, Inc. (a) Ames National Corporation 4 70 Arrow Financial Corporation Associated Banc-Corp (b) BancFirst Corporation Bancorp Rhode Island, Inc. Bancorp, Inc. (The) (a) (b) Bank of Kentucky Financial Corporation Bank of Marin Bancorp Bank of Montreal 1 17 Banner Corporation (b) Bridge Capital Holdings (a) Bryn Mawr Bank Corporation Canadian Imperial Bank of Commerce Capital Bank Corporation (a) CapitalSource, Inc. (b) Cardinal Financial Corporation (b) Center Bancorporation, Inc. Center Financial Corporation (a) (b) Century Bancorp, Inc. - Class A 32 Chemical Financial Corporation Citizens Republic Bancorp, Inc. (a) 30 CNB Financial Corporation 54 Comerica, Inc. Commerce Bancshares, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Commercial Banks - 2.5% (Continued) Community Trust Bancorp, Inc. $ Credicorp Ltd. Cullen/Frost Bankers, Inc. East West Bancorp, Inc. (b) Eastern Virginia Bankshares, Inc. Enterprise Bancorp, Inc. Enterprise Financial Services Corporation Farmers Capital Bank Corporation (a) 3 16 Financial Institutions, Inc. First BanCorp (North Carolina) First Bancorp, Inc. First Commonwealth Financial Corporation First Connecticut Bancorp, Inc. (a) First Financial Bancorporation First Financial Corporation First Horizon National Corporation First Interstate BancSystem, Inc. First Merchants Corporation First of Long Island Corporation (The) 11 First Republic Bank (a) (b) First South Bancorp, Inc. FirstMerit Corporation Fulton Financial Corporation (b) German American Bancorp, Inc. Glacier Bancorp, Inc. Hampton Roads Bankshares, Inc. (a) Hancock Holding Company Hanmi Financial Corporation (a) (b) Heartland Financial USA, Inc. Heritage Commerce Corporation (a) Home BancShares, Inc. (b) Hudson Valley Holding Corporation Huntington Bancshares, Inc. Lakeland Financial Corporation MainSource Financial Group, Inc. MB Financial, Inc. Merchants Bancshares, Inc. Metro Bancorporation, Inc. (a) Middleburg Financial Corporation MidWestOne Financial Group, Inc. National Penn Bancshares, Inc. NBT Bancorp, Inc. NewBridge Bancorp (a) Old National Bancorp (b) Old Point Financial Corporation OmniAmerican Bancorp, Inc. (a) Orrstown Financial Services, Inc. Pacific Capital Bancorp (a) (b) Pacific Mercantile Bancorp (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Commercial Banks - 2.5% (Continued) Park Sterling Corporation (a) $ Patriot National Bancorp (a) 6 13 Peapack-Gladstone Financial Corporation Peoples Bancorp, Inc. Popular, Inc. (a) (b) PrivateBancorp, Inc. (b) Republic Bancorp, Inc. - Class A Rurban Financial Corporation (a) Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (a) Signature Bank Corporation (a) Southwest Bancorp, Inc. (a) State Bancorp, Inc. State Bank Financial Corporation (a) StellarOne Corporation Sterling Bancorp Summit Financial Group, Inc. (a) Sun Bancorp, Inc. (a) (b) Susquehanna Bancshares, Inc. Synovus Financial Corporation (b) TCF Financial Corporation 2 25 Tower Bancorp, Inc. (b) Trustmark Corporation UMB Financial Corporation 13 Umpqua Holdings Corporation Union First Market Bankshares Corporation (b) United Community Banks, Inc. (a) Univest Corporation of Pennsylvania 15 Valley National Bancorp Wells Fargo & Company WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp (a) (b) Westamerica Bancorporation Wilshire Bancorp, Inc. (a) Zions Bancorporation Consumer Finance - 0.6% Advance America, Cash Advance Centers, Inc. (b) Cash America International, Inc. Credit Acceptance Corporation (a) (b) EZCORP, Inc. - Class A (a) (b) First Cash Financial Services, Inc. (a) First Marblehead Corporation (The) (a) Green Dot Corporation - Class A (a) Imperial Holdings, Inc. (a) Nelnet, Inc. - Class A (b) NetSpend Holdings, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Consumer Finance - 0.6% (Continued) Nicholas Financial, Inc. (a) $ Diversified Financial Services - 0.7% Asta Funding, Inc. CBOE Holdings, Inc. (b) Citigroup, Inc. 60 Compass Diversified Holdings, Inc. (b) Encore Capital Group, Inc. (a) (b) Interactive Brokers Group, Inc. - Class A (b) MarketAxess Holdings, Inc. (b) Marlin Business Services Corporation (a) MSCI, Inc. - Class A (a) Primus Guaranty Ltd. (a) Resource America, Inc. - Class A Sprott Resource Lending Corporation (a) 50 85 Texas Pacific Land Trust Insurance - 3.3% Allied World Assurance Company Holdings A.G. (b) Alterra Capital Holdings Ltd. (b) American Financial Group, Inc. American International Group, Inc. (a) American National Insurance Company (b) American Safety Insurance Holdings Ltd. (a) AMERISAFE, Inc. (a) AmTrust Financial Services, Inc. (b) Argo Group International Holdings Ltd. (b) Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. (b) Axis Capital Holdings Ltd. Berkley (W.R.) Corporation Brown & Brown, Inc. Cincinnati Financial Corporation Citizens, Inc. (a) 1 7 CNO Financial Group, Inc. (a) Crawford & Company - Class B Donegal Group, Inc. - Class A Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. (b) Endurance Specialty Holdings Ltd. (b) Erie Indemnity Company - Class A FBL Financial Group, Inc. - Class A (b) Fidelity National Financial, Inc. - Class A First American Financial Corporation Flagstone Reinsurance Holdings, S.A. (b) FPIC Insurance Group, Inc. (a) (b) Genworth Financial, Inc. - Class A (a) Global Indemnity plc (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Insurance - 3.3% (Continued) Greenlight Capital Re Ltd. - Class A (a) (b) $ Hanover Insurance Group, Inc. (The) (b) HCC Insurance Holdings, Inc. (b) Horace Mann Educators Corporation (b) Independence Holding Company Infinity Property & Casualty Corporation (b) Kansas City Life Insurance Company (b) Maiden Holdings Ltd. Manulife Financial Corporation Mercury General Corporation (b) Montpelier Re Holdings Ltd. (b) National Interstate Corporation National Western Life Insurance Company Old Republic International Corporation (b) OneBeacon Insurance Group Ltd. (b) Platinum Underwriters Holdings Ltd. (b) Presidential Life Corporation (b) Primerica, Inc. (b) Principal Financial Group, Inc. Protective Life Corporation RenaissanceRe Holdings Ltd. Safety Insurance Group, Inc. (b) SeaBright Holdings, Inc. Selective Insurance Group, Inc. (b) State Auto Financial Corporation Sun Life Financial, Inc. Symetra Financial Corporation (b) Transatlantic Holdings, Inc. (b) United Fire & Casualty Company (b) Unitrin, Inc. (b) Universal Insurance Holdings, Inc. (b) Validus Holdings Ltd. (b) Real Estate Investment Trusts (REIT) - 4.4% Alexandria Real Estate Equities, Inc. American Assets Trust, Inc. American Campus Communities, Inc. American Capital Agency Corporation (b) Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation (b) Apartment Investment & Management Company - Class A Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. (a) Ashford Hospitality Trust, Inc. (b) Associated Estates Realty Corporation BioMed Realty Trust, Inc. CapLease, Inc. Capstead Mortgage Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Real Estate Investment Trusts (REIT) - 4.4% (Continued) Care Investment Trust, Inc. $ CBL & Associates Properties, Inc. Cedar Shopping Centers, Inc. (b) Chatham Lodging Trust Chesapeake Lodging Trust (b) Chimera Investment Corporation Cogdell Spencer, Inc. (b) CommonWealth REIT CoreSite Realty Corporation (b) Cousins Properties, Inc. (b) CreXus Investment Corporation (b) Cypress Sharpridge Investments, Inc. DCT Industrial Trust, Inc. DiamondRock Hospitality Company Digital Realty Trust, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. Equity Lifestyle Properties, Inc. (b) Essex Property Trust, Inc. Extra Space Storage, Inc. (b) FelCor Lodging Trust, Inc. (a) (b) First Industrial Realty Trust, Inc. (a) First Potomac Realty Trust General Growth Properties, Inc. Gladstone Commercial Corporation Government Properties Income Trust (b) Gramercy Capital Corporation (a) (b) Healthcare Realty Trust, Inc. (b) Hersha Hospitality Trust (b) Home Properties, Inc. (b) Hospitality Properties Trust Hudson Pacific Properties, Inc. Inland Real Estate Corporation (b) Invesco Mortgage Capital, Inc. Investors Real Estate Trust Kimco Realty Corporation Kite Realty Group Trust (b) LaSalle Hotel Properties (b) LTC Properties, Inc. (b) Medical Properties Trust, Inc. MFA Financial, Inc. (b) Mid-America Apartment Communities, Inc. Mission West Properties, Inc. Monmouth Real Estate Investment Corporation -Class A MPG Office Trust, Inc. (a) National Health Investors, Inc. One Liberty Properties, Inc. (b) Pebblebrook Hotel Trust (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Real Estate Investment Trusts (REIT) - 4.4% (Continued) PennyMac Mortgage Investment Trust (b) $ Piedmont Office Realty Trust, Inc. - Class A Post Properties, Inc. Prologis, Inc. PS Business Parks, Inc. RAIT Financial Trust Regency Centers Corporation Resource Capital Corporation (b) Retail Opportunity Investments Corporation Sabra Health Care REIT, Inc. Saul Centers, Inc. (b) Senior Housing Properties Trust (b) Sovran Self Storage, Inc. (b) STAG Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) (b) Summit Hotel Properties, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Two Harbors Investment Corporation (b) Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A Vestin Realty Mortgage II, Inc. (a) Walter Investment Management Corporation Weingarten Realty Investors Whitestone REIT - Class B Winthrop Realty Trust (b) Real Estate Management & Development - 0.3% Altisource Portfolio Solutions, S.A. (a) (b) Avatar Holdings, Inc. (a) Brookfield Asset Management, Inc. - Class A FirstService Corporation (a) Forest City Enterprises, Inc. - Class A (a) Forestar Group, Inc. (a) Grubb & Ellis Company (a) 98 62 Howard Hughes Corporation (a) Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. (b) Preferred Apartment Communities, Inc. - Class A Tejon Ranch Company (a) (b) Thomas Properties Group, Inc. (a) Thrifts & Mortgage Finance - 1.4% Abington Bancorp, Inc. America First Tax Exempt Investors, L.P. 62 Astoria Financial Corporation Bank Mutual Corporation BankUnited, Inc. Beneficial Mutual Bancorp, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Financials - 15.0% (Continued) Thrifts & Mortgage Finance - 1.4% (Continued) Charter Financial Corporation $ Clifton Savings Bancorp, Inc. Dime Community Bancshares, Inc. Doral Financial Corporation (a) (b) ESSA Bancorp, Inc. 54 Federal Agricultural Mortgage Corporation Federal National Mortgage Association (a) First Defiance Financial Corporation (a) First Financial Holdings, Inc. First Financial Northwest, Inc. (a) 21 First Niagara Financial Group, Inc. (b) First PacTrust Bancorp, Inc. (b) Flagstar Bancorp, Inc. (a) (b) Flushing Financial Corporation Fox Chase Bancorp, Inc. (b) Freddie Mac (a) 53 19 Hudson City Bancorp, Inc. (b) Kaiser Federal Financial Group, Inc. MGIC Investment Corporation (a) Northwest Bancshares, Inc. Ocwen Financial Corporation (a) (b) Parkvale Financial Corporation Peoples Federal Bancshares, Inc. (a) People's United Financial, Inc. PMI Group, Inc. (The) (a) Provident New York Bancorp Rockville Financial, Inc. (b) TFS Financial Corporation (a) TrustCo Bank Corporation ViewPoint Financial Group (b) Walker & Dunlop, Inc. (a) Washington Federal, Inc. (b) Westfield Financial, Inc. WSFS Financial Corporation (b) Health Care - 12.2% Biotechnology - 3.5% Acadia Pharmaceuticals, Inc. (a) (b) Achillion Pharmaceuticals, Inc. (a) (b) Acorda Therapeutics, Inc. (a) Affymax, Inc. (a) Agenus, Inc. (a) Alkermes, Inc. (a) (b) Allos Therapeutics, Inc. (a) (b) Amicus Therapeutics, Inc. (a) (b) Anadys Pharmaceuticals, Inc. (a) Anthera Pharmaceuticals, Inc. (a) (b) Arena Pharmaceuticals, Inc. (a) ArQule, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Biotechnology - 3.5% (Continued) Array BioPharma, Inc. (a) (b) $ AspenBio Pharma, Inc. (a) AVEO Pharmaceuticals, Inc. (a) (b) AVI BioPharma, Inc. (a) BioMarin Pharmaceutical, Inc. (a) BioMimetic Therapeutics, Inc. (a) Celldex Therapeutics, Inc. (a) Celsion Corporation (a) Cepheid (a) Codexis, Inc. (a) (b) Cubist Pharmaceuticals, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) (b) CytRx Corporation (a) Discovery Laboratories, Inc. (a) DUSA Pharmaceuticals, Inc. (a) (b) Dyax Corporation (a) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) Geron Corporation (a) Grifols, S.A. (a) 1 2 GTx, Inc. (a) Human Genome Sciences, Inc. (a) Idenix Pharmaceuticals, Inc. (a) ImmunoGen, Inc. (a) (b) Immunomedics, Inc. (a) Infinity Pharmaceuticals, Inc. (a) Inhibitex, Inc. (a) (b) Inovio Pharmaceuticals, Inc. (a) Ironwood Pharmaceuticals, Inc. (a) (b) Lexicon Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) (b) Maxygen, Inc. Micromet, Inc. (a) (b) Momenta Pharmaceuticals, Inc. (a) Myrexis, Inc. (a) Myriad Genetics, Inc. (a) Nabi Biopharmaceuticals (a) Nanosphere, Inc. (a) Neurocrine Biosciences, Inc. (a) Novavax, Inc. (a) NPS Pharmaceuticals, Inc. (a) Omeros Corporation (a) OncoGenex Pharmaceuticals, Inc. (a) (b) PDL BioPharma, Inc. Peregrine Pharmaceuticals, Inc. (a) (b) Pharmacyclics, Inc. (a) (b) PharmAthene, Inc. (a) Progenics Pharmaceuticals, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Biotechnology - 3.5% (Continued) Protalix BioTherapeutics, Inc. (a) $ QLT, Inc. (a) (b) Regeneron Pharmaceuticals, Inc. (a) Repligen Corporation (a) Rigel Pharmaceuticals, Inc. (a) Rosetta Genomics Ltd. (a) 75 95 SciClone Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) SIGA Technologies, Inc. (a) Sinovac Biotech Ltd. (a) (b) Spectrum Pharmaceuticals, Inc. (a) Sunesis Pharmaceuticals, Inc. (a) SuperGen, Inc. (a) (b) Synta Pharmaceuticals Corporation (a) Targacept, Inc. (a) (b) Theravance, Inc. (a) Transcept Pharmaceuticals, Inc. (a) Transition Therapeutics, Inc. (a) United Therapeutics Corporation (a) Vanda Pharmaceuticals, Inc. (a) Vical, Inc. (a) (b) XOMA Ltd. (a) YM BioSciences, Inc. (a) (b) Zalicus, Inc. (a) (b) ZIOPHARM Oncology, Inc. (a) Health Care Equipment & Supplies - 2.6% Abaxis, Inc. (a) 6 ABIOMED, Inc. (a) Alere, Inc. (a) Align Technology, Inc. (a) Alimera Sciences, Inc. (a) Alphatec Holdings, Inc. (a) (b) AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) (b) Antares Pharma, Inc. (a) ArthroCare Corporation (a) (b) AtriCure, Inc. (a) (b) Atrion Corporation Bacterin International Holdings, Inc. (a) C.R. Bard, Inc. Cantel Medical Corporation (b) Cardica, Inc. (a) Cardiovascular Systems, Inc. (a) (b) CAS Medical Systems, Inc. (a) Cerus Corporation (a) Conceptus, Inc. (a) Cooper Companies, Inc. (The) CryoLife, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Health Care Equipment & Supplies - 2.6% (Continued) Cutera, Inc. (a) $ Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) Derma Sciences, Inc. (a) Endologix, Inc. (a) (b) EnteroMedics, Inc. (a) GenMark Diagnostics, Inc. (a) Given Imaging Ltd. (a) (b) Greatbatch, Inc. (a) Haemonetics Corporation (a) (b) Hansen Medical, Inc. (a) (b) Hill-Rom Holdings, Inc. (b) IDEXX Laboratories, Inc. (a) Immucor, Inc. (a) IMRIS, Inc. (a) Integra LifeSciences Holdings Corporation (a) Invacare Corporation IRIS International, Inc. (a) Kinetic Concepts, Inc. (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) (b) MISONIX, INC. (a) Natus Medical, Inc. (a) (b) Neogen Corporation (a) OraSure Technologies, Inc. (a) (b) Orthofix International N.V. (a) Palomar Medical Technologies, Inc. (a) ResMed, Inc. (a) Rochester Medical Corporation (a) RTI Biologics, Inc. (a) Sirona Dental Systems, Inc. (a) (b) Solta Medical, Inc. (a) SonoSite, Inc. (a) Spectranetics Corporation (The) (a) STAAR Surgical Company (a) Stryker Corporation SurModics, Inc. (a) Symmetry Medical, Inc. (a) (b) Syneron Medical Ltd. (a) (b) Synovis Life Technologies, Inc. (a) (b) Teleflex, Inc. (b) Tornier N.V. (a) (b) TranS1, Inc. (a) Uroplasty, Inc. (a) (b) Vermillion, Inc. (a) (b) Volcano Corporation (a) (b) West Pharmaceutical Services, Inc. 44 Wright Medical Group, Inc. (a) Young Innovations, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Health Care Equipment & Supplies - 2.6% (Continued) Zimmer Holdings, Inc. (a) $ Zoll Medical Corporation (a) Health Care Providers & Services - 2.7% Air Methods Corporation (a) Alliance HealthCare Services, Inc. (a) (b) Allied Healthcare International, Inc. (a) 99 Almost Family, Inc. (a) American Dental Partners, Inc. (a) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) (b) Assisted Living Concepts, Inc. - Class A (b) BioScrip, Inc. (a) (b) Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) (b) CardioNet, Inc. (a) Catalyst Health Solutions, Inc. (a) (b) Centene Corporation (a) (b) Chemed Corporation Community Health Systems, Inc. (a) Continucare Corporation (a) (b) Corvel Corporation (a) (b) Cross Country Healthcare, Inc. (a) (b) DaVita, Inc. (a) Ensign Group, Inc. (The) (b) Five Star Quality Care, Inc. (a) (b) Gentiva Health Services, Inc. (a) (b) Hanger Orthopedic Group, Inc. (a) (b) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) (b) HealthSouth Corporation (a) Healthways, Inc. (a) (b) Henry Schein, Inc. (a) HMS Holdings Corporation (a) Kindred Healthcare, Inc. (a) (b) Landauer, Inc. LifePoint Hospitals, Inc. (a) Lincare Holdings, Inc. Magellan Health Services, Inc. (a) (b) MedCath Corporation (a) MEDNAX, Inc. (a) MedQuist Holdings, Inc. (a) Metropolitan Health Networks, Inc. (a) (b) Molina Healthcare, Inc. (a) (b) MWI Veterinary Supply, Inc. (a) National Healthcare Corporation National Research Corporation 99 Omnicare, Inc. Owens & Minor, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Health Care Providers & Services - 2.7% (Continued) PDI, Inc. (a) 62 $ PharMerica Corporation (a) (b) Providence Service Corporation (The) (a) Quest Diagnostics, Inc. RadNet, Inc. (a) (b) Select Medical Holdings Corporation (a) (b) Sharps Compliance Corporation (a) Sun Healthcare Group, Inc. (a) (b) Team Health Holdings, Inc. (a) (b) Tenet Healthcare Corporation (a) (b) Triple-S Management Corporation (a) (b) U.S. Physical Therapy, Inc. (b) Universal American Corporation (b) VCA Antech, Inc. (a) WellCare Health Plans, Inc. (a) (b) Health Care Technology - 0.9% Allscripts Healthcare Solutions, Inc. (a) Computer Programs & Systems, Inc. (b) HealthStream, Inc. (a) (b) iCad, Inc. (a) MedAssets, Inc. (a) (b) Medidata Solutions, Inc. (a) MedQuist, Inc. Merge Healthcare, Inc. (a) (b) Omnicell, Inc. (a) (b) SXC Health Solutions Corporation (a) Transcend Services, Inc. (a) (b) Life Sciences Tools & Services - 1.4% Affymetrix, Inc. (a) (b) Albany Molecular Research, Inc. (a) BioDelivery Sciences International, Inc. (a) Bruker Corporation (a) Caliper Life Sciences, Inc. (a) Cambrex Corporation (a) 32 Charles River Laboratories International, Inc. (a) (b) Complete Genomics, Inc. (a) (b) Compugen Ltd. (a) Covance, Inc. (a) Enzo Biochem, Inc. (a) Fluidigm Corporation (a) Furiex Pharmaceuticals, Inc. (a) Harvard Bioscience, Inc. (a) (b) MEDTOX Scientific, Inc. Mettler-Toledo International, Inc. (a) Nordion, Inc. (b) Parexel International Corporation (a) PerkinElmer, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Health Care - 12.2% (Continued) Life Sciences Tools & Services - 1.4% (Continued) Pharmaceutical Product Development, Inc. (b) $ pSivida Corporation (a) Qiagen N.V. (a) Sequenom, Inc. (a) (b) Techne Corporation (b) Pharmaceuticals - 1.1% Acura Pharmaceuticals, Inc. (a) Adolor Corporation (a) Aegerion Pharmaceuticals, Inc. (a) Alexza Pharmaceuticals, Inc. (a) Biostar Pharmaceuticals, Inc. (a) Cardiome Pharma Corporation (a) (b) Columbia Laboratories, Inc. (a) (b) Corcept Therapeutics, Inc. (a) (b) Cornerstone Therapeutics, Inc. (a) Cumberland Pharmaceuticals, Inc. (a) DepoMed, Inc. (a) DURECT Corporation (a) (b) Endo Pharmaceuticals Holdings, Inc. (a) Endocyte, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) (b) Hospira, Inc. (a) Impax Laboratories, Inc. (a) IntelliPharmaCeutics International, Inc. (a) ISTA Pharmaceuticals, Inc. (a) (b) MAP Pharmaceuticals, Inc. (a) Medicis Pharmaceutical Corporation - Class A Nektar Therapeutics (a) NuPathe, Inc. (a) Pacira Pharmeceuticals, Inc. (a) Pain Therapeutics, Inc. (a) Par Pharmaceutical Companies, Inc. (a) (b) Pernix Therapeutics Holdings, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Santarus, Inc. (a) Tianyin Pharmaceutical Company, Inc. (a) Valeant Pharmaceuticals International, Inc. Warner Chilcott plc Industrials - 13.6% Aerospace & Defense - 1.3% AAR Corporation AeroVironment, Inc. (a) Alliant Techsystems, Inc. (b) Astronics Corporation (a) Ceradyne, Inc. (a) Cubic Corporation (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Aerospace & Defense - 1.3% (Continued) Curtiss-Wright Corporation (b) $ DigitalGlobe, Inc. (a) (b) Ducommun, Inc. (b) Elbit Systems Ltd. Esterline Technologies Corporation (a) (b) GeoEye, Inc. (a) Hexcel Corporation (a) (b) Huntington Ingalls Industries, Inc. (a) KEYW Holding Corporation (The) (a) (b) LMI Aerospace, Inc. (a) (b) MOOG, Inc. - Class A (a) Orbital Sciences Corporation (a) (b) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Teledyne Technologies, Inc. (a) Triumph Group, Inc. (b) Air Freight & Logistics - 0.4% Air Transport Services Group, Inc. (a) (b) Atlas Air Worldwide Holdings, Inc. (a) Express-1 Expedited Solutions, Inc. (a) Forward Air Corporation (b) Hub Group, Inc. - Class A (a) (b) Park-Ohio Holdings Corporation (a) (b) UTi Worldwide, Inc. (b) Airlines - 0.3% Alaska Air Group, Inc. (a) (b) Copa Holdings, S.A. - Class A (b) Hawaiian Holdings, Inc. (a) (b) JetBlue Airways Corporation (a) Pinnacle Airlines Corporation (a) SkyWest, Inc. (b) Southwest Airlines Company 20 Building Products - 0.3% A.O. Smith Corporation Ameresco, Inc. - Class A (a) (b) Ameron International Corporation Armstrong World Industries, Inc. Gibraltar Industries, Inc. (a) Insteel Industries, Inc. 21 Lennox International, Inc. NCI Building Systems, Inc. (a) Patrick Industries, Inc. (a) USG Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Commercial Services & Supplies - 2.1% A.T. Cross Company - Class A (a) $ ABM Industries, Inc. (b) Alexco Resource Corporation (a) (b) APAC Customer Services, Inc. (a) (b) Brink's Company (The) Casella Waste Systems, Inc. (a) (b) Cenveo, Inc. (a) Clean Harbors, Inc. (a) Consolidated Graphics, Inc. (a) (b) Copart, Inc. (a) (b) Corrections Corporation of America (a) (b) Courier Corporation Covanta Holding Corporation EnergySolutions, Inc. Ennis, Inc. Fuel Tech, Inc. (a) G&K Services, Inc. (b) Healthcare Services Group, Inc. Heritage-Crystal Clean, Inc. (a) Herman Miller, Inc. Higher One Holdings, Inc. (a) Intersections, Inc. Iron Mountain, Inc. KAR Auction Services, Inc. (a) Kimball International, Inc. - Class B 88 Knoll, Inc. M&F Worldwide Corporation (a) (b) Metalico, Inc. (a) (b) Mine Safety Appliances Company Multi-Color Corporation (b) Perma-Fix Environmental Services, Inc. (a) Pitney Bowes, Inc. Progressive Waste Solutions Ltd. (b) Quad/Graphics, Inc. Rollins, Inc. Schawk, Inc. (b) Steelcase, Inc. - Class A (b) SYKES Enterprises, Inc. (a) (b) Team, Inc. (a) Tetra Tech, Inc. (a) TRC Companies, Inc. (a) UniFirst Corporation (b) United Stationers, Inc. US Ecology, Inc. Viad Corp (b) Waste Connections, Inc. Construction & Engineering - 0.5% AECOM Technology Corporation (a) 43 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Construction & Engineering - 0.5% (Continued) Dycom Industries, Inc. (a) $ EMCOR Group, Inc. (a) Furmanite Corporation (a) Great Lakes Dredge & Dock Corporation KBR, Inc. Layne Christensen Company (a) (b) MasTec, Inc. (a) Michael Baker Corporation (a) MYR Group, Inc. (a) (b) Northwest Pipe Company (a) Pike Electric Corporation (a) Primoris Services Corporation (b) Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) Tutor Perini Corporation (b) URS Corporation (a) Electrical Equipment - 1.0% Active Power, Inc. (a) (b) Acuity Brands, Inc. AMETEK, Inc. A-Power Energy Generation Systems Ltd. (a) (c) AZZ, Inc. (b) Babcock & Wilcox Company (The) (a) Belden, Inc. Brady Corporation - Class A Broadwind Energy, Inc. (a) (b) China Electric Motor, Inc. (a) Coleman Cable, Inc. (a) (b) EnerSys (a) Franklin Electric Company, Inc. (b) FuelCell Energy, Inc. (a) Generac Holdings, Inc. (a) Global Power Equipment Group, Inc. (a) (b) GrafTech International Ltd. (a) II-VI, Inc. (a) (b) Jinpan International Ltd. (b) New Energy Systems Group (a) Orion Energy Systems, Inc. (a) Powell Industries, Inc. (a) (b) Preformed Line Products Company (b) Regal-Beloit Corporation Sensata Technologies Holding N.V. (a) SL Industries, Inc. (a) Thomas & Betts Corporation (a) (b) UQM Technologies, Inc. (a) Vicor Corporation Woodward, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Industrial Conglomerates - 0.1% Carlisle Companies, Inc. (b) $ Raven Industries, Inc. (b) Standex International Corporation (b) Tredegar Corporation (b) Tyco International Ltd. Machinery - 3.1% Accuride Corporation (a) (b) Actuant Corporation - Class A (b) Alamo Group, Inc. (b) Altra Holdings, Inc. (a) American Railcar Industries, Inc. (a) (b) Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. (a) Baldwin Technology Company, Inc. - Class A (a) Cascade Corporation (b) Chart Industries, Inc. (a) China Yuchai International Ltd. (b) CIRCOR International, Inc. (b) CLARCOR, Inc. (b) Colfax Corporation (a) (b) Columbus McKinnon Corporation (a) (b) Commercial Vehicle Group, Inc. (a) (b) Crane Company (b) Douglas Dynamics, Inc. (b) Duoyuan Printing, Inc. (a) EnPro Industries, Inc. (a) ESCO Technologies, Inc. (b) Force Protection, Inc. (a) (b) Gorman-Rupp Company (The) Graham Corporation Hardinge, Inc. (b) Harsco Corporation (b) Hurco Companies, Inc. (a) (b) IDEX Corporation (b) John Bean Technologies Corporation (b) Kadant, Inc. (a) (b) Kaydon Corporation (b) Kennametal, Inc. Lincoln Electric Holdings, Inc. (b) Lydall, Inc. (a) Met-Pro Corporation Miller Industries, Inc. Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A (b) NN, Inc. (a) (b) Nordson Corporation Pall Corporation RBC Bearings, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Machinery - 3.1% (Continued) Robbins & Myers, Inc. (b) $ Sauer-Danfoss, Inc. (a) SmartHeat, Inc. (a) Sun Hydraulics Corporation (b) Tennant Company Toro Company (The) (b) Trimas Corporation (a) (b) Trinity Industries, Inc. Twin Disc, Inc. (b) WABCO Holdings, Inc. (a) Wabtec Corporation Watts Water Technologies, Inc. - Class A Westport Innovations, Inc. (a) Xerium Technologies, Inc. (a) (b) Marine - 0.4% Alexander & Baldwin, Inc. Baltic Trading Ltd. Box Ships, Inc. (a) Costamare, Inc. (b) Danaos Corporation (a) Diana Containerships, Inc. (a) Diana Shipping, Inc. (a) (b) DryShips, Inc. (a) Global Ship Lease, Inc. (a) Horizon Lines, Inc. Navios Maritime Acquisition Corporation Navios Maritime Holdings, Inc. (b) Navios Maritime Partners, L.P. (b) Paragon Shipping, Inc. - Class A (b) Safe Bulkers, Inc. (b) Seaspan Corporation (b) TBS International plc - Class A (a) Professional Services - 1.3% Acacia Research Corporation (a) Advisory Board Company (The) (a) Barrett Business Services, Inc. CDI Corporation (b) CRA International, Inc. (a) Equifax, Inc. Franklin Covey Company (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. (b) Hill International, Inc. (a) Huron Consulting Group, Inc. (a) (b) ICF International, Inc. (a) (b) IHS, Inc. - Class A (a) Insperity, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Professional Services - 1.3% (Continued) Kelly Services, Inc. - Class A (a) (b) $ Kforce, Inc. (a) (b) Korn/Ferry International (a) (b) Mistras Group, Inc. (a) (b) Navigant Consulting, Inc. (a) Nielsen Holdings N.V. (a) Odyssey Marine Exploration, Inc. (a) (b) On Assignment, Inc. (a) (b) Resources Connection, Inc. (b) Robert Half International, Inc. (b) SFN Group, Inc. (a) (b) Towers Watson & Company TrueBlue, Inc. (a) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) VSE Corporation Road & Rail - 1.4% AMERCO (a) (b) Arkansas Best Corporation (b) Canadian Pacific Railway Ltd. Celadon Group, Inc. (a) (b) Covenant Transportation Group, Inc. (a) CSX Corporation Genesee & Wyoming, Inc. - Class A (a) (b) Heartland Express, Inc. (b) J.B. Hunt Transport Services, Inc. Kansas City Southern (a) Knight Transportation, Inc. (b) Landstar System, Inc. (b) Marten Transport Ltd. (b) Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) (b) RailAmerica, Inc. (a) (b) Roadrunner Transportation Systems, Inc. (a) (b) Ryder System, Inc. (b) Saia, Inc. (a) (b) Swift Transportation Company (a) USA Truck, Inc. (a) Vitran Corporation, Inc. (a) Werner Enterprises, Inc. (b) Trading Companies & Distributors - 1.2% Aceto Corporation (b) Aircastle Ltd. (b) Applied Industrial Technologies, Inc. BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) (b) DXP Enterprises, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Industrials - 13.6% (Continued) Trading Companies & Distributors - 1.2% (Continued) Essex Rental Corporation (a) $ Fastenal Company H&E Equipment Services, Inc. (a) (b) Interline Brands, Inc. (a) (b) Lawson Products, Inc. MSC Industrial Direct Company, Inc. - Class A RSC Holdings, Inc. (a) (b) SeaCube Container Leasing Ltd. (b) TAL International Group, Inc. Textainer Group Holdings Ltd. (b) Titan Machinery, Inc. (a) (b) United Rentals, Inc. (a) (b) Watsco, Inc. Transportation Infrastructure - 0.2% Aegean Marine Petroleum Network, Inc. (b) Macquarie Infrastructure Company, LLC (b) Information Technology - 15.4% Communications Equipment - 2.2% Acme Packet, Inc. (a) ADTRAN, Inc. Alliance Fiber Optic Products, Inc. (a) Alvarion Ltd. (a) Anaren, Inc. (a) Arris Group, Inc. (a) AudioCodes Ltd. (a) Black Box Corporation (b) Blue Coat Systems, Inc. (a) (b) Brocade Communications Systems, Inc. (a) (b) Ceragon Networks Ltd. (a) (b) Ciena Corporation (a) Communications Systems, Inc. (b) Digi International, Inc. (a) DragonWave, Inc. (a) EchoStar Corporation - Class A (a) (b) EMCORE Corporation (a) (b) EMS Technologies, Inc. (a) (b) Emulex Corporation (a) EXFO, Inc. (a) (b) Extreme Networks, Inc. (a) (b) Globecomm Systems, Inc. (a) Harmonic, Inc. (a) (b) Infinera Corporation (a) (b) InterDigital, Inc. Ixia (a) JDS Uniphase Corporation (a) KVH Industries, Inc. (a) 21 Loral Space & Communications, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Communications Equipment - 2.2% (Continued) NETGEAR, Inc. (a) (b) $ Network Engines, Inc. (a) Oclaro, Inc. (a) (b) Oplink Communications, Inc. (a) (b) Opnext, Inc. (a) (b) Optical Cable Corporation PC-Tel, Inc. (a) Plantronics, Inc. (b) Polycom, Inc. (a) Powerwave Technologies, Inc. (a) (b) Procera Networks, Inc. (a) Radware Ltd. (a) (b) Sonus Networks, Inc. (a) (b) Tekelec (a) (b) Tellabs, Inc. (b) Telular Corporation UTStarcom Holdings Corporation (a) ViaSat, Inc. (a) Westell Technologies, Inc. - Class A (a) (b) Computers & Peripherals - 0.7% ADPT Corporation (a) Datalink Corporation (a) (b) Diebold, Inc. Dot Hill Systems Corporation (a) (b) Electronics for Imaging, Inc. (a) (b) Fusion-io, Inc. (a) Hewlett-Packard Company Hutchinson Technology, Inc. (a) Immersion Corporation (a) Intermec, Inc. (a) (b) Logitech International, S.A. (a) NCR Corporation (a) (b) On Track Innovations Ltd. (a) Quantum Corporation (a) SMART Technologies, Inc. - Class A (a) Super Micro Computer, Inc. (a) Xyratex Ltd. (a) (b) Electronic Equipment, Instruments & Components - 2.0% Advanced Photonix, Inc. - Class A (a) Aeroflex Holding Corporation (a) Agilysys, Inc. (a) (b) Anixter International, Inc. Arrow Electronics, Inc. (a) AVX Corporation (b) Benchmark Electronics, Inc. (a) (b) CalAmp Corporation (a) Celestica, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Electronic Equipment, Instruments & Components - 2.0% (Continued) Checkpoint Systems, Inc. (a) (b) $ Cognex Corporation 27 Coherent, Inc. (a) Comverge, Inc. (a) Daktronics, Inc. DDi Corporation (b) Dolby Laboratories, Inc. - Class A (a) Electro Rent Corporation Electro Scientific Industries, Inc. (a) (b) eMagin Corporation (a) (b) Fabrinet (a) FARO Technologies, Inc. (a) FEI Company (a) (b) FLIR Systems, Inc. (b) Gerber Scientific, Inc. (a) GSI Group, Inc. (The) (a) (b) Identive Group, Inc. (a) (b) Ingram Micro, Inc. - Class A (a) (b) Insight Enterprises, Inc. (a) Kemet Corporation (a) (b) LeCroy Corporation (a) (b) LGL Group, Inc. (a) Littelfuse, Inc. LoJack Corporation (a) Measurement Specialties, Inc. (a) Mercury Computer Systems, Inc. (a) Molex, Inc. MTS Systems Corporation 27 Multi-Fineline Electronix, Inc. (a) (b) National Instruments Corporation 1 13 NeoPhotonics Corporation (a) Netlist, Inc. (a) Newport Corporation (a) (b) Orbotech Ltd. (a) (b) OSI Systems, Inc. (a) PAR Technology Corporation (a) Park Electrochemical Corporation PC Mall, Inc. (a) Plexus Corporation (a) Richardson Electronics Ltd. Rofin-Sinar Technologies, Inc. (a) (b) Rogers Corporation (a) Sanmina-SCI Corporation (a) ScanSource, Inc. (a) SMART Modular Technologies (WWH), Inc. (a) (b) SMTC Corporation (a) SYNNEX Corporation (a) (b) Tech Data Corporation (a) Trimble Navigation Ltd. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Electronic Equipment, Instruments & Components - 2.0% (Continued) TTM Technologies, Inc. (a) (b) $ Universal Display Corporation (a) (b) Viasystems Group, Inc. (a) Vishay Precision Group, Inc. (a) (b) X-Rite, Inc. (a) Zygo Corporation (a) Internet Software & Services - 1.7% Active Network, Inc. (The) (a) Ancestry.com, Inc. (a) AOL, Inc. (a) Autobytel, Inc. (a) comScore, Inc. (a) Cornerstone OnDemand, Inc. (a) DealerTrack Holdings, Inc. (a) Dice Holdings, Inc. (a) (b) EarthLink, Inc. EasyLink Services International Corporation -Class A (a) Envestnet, Inc. (a) GigaMedia Ltd. (a) GlobalSCAPE, Inc. (a) IAC/InterActiveCorporation (a) InfoSpace, Inc. (a) (b) Internap Network Services Corporation (a) (b) IntraLinks Holdings, Inc. (a) (b) Keynote Systems, Inc. (b) Limelight Networks, Inc. (a) Liquidity Services, Inc. (a) (b) LivePerson, Inc. (a) (b) LogMeIn, Inc. (a) LoopNet, Inc. (a) (b) Marchex, Inc. - Class B ModusLink Global Solutions, Inc. Move, Inc. (a) (b) NIC, Inc. (b) Open Text Corporation (a) Openwave Systems, Inc. (a) Perficient, Inc. (a) Points International Ltd. (a) 92 Quepasa Corporation (a) 76 Rackspace Hosting, Inc. (a) RADVision Ltd. (a) RealNetworks, Inc. (a) Saba Software, Inc. (a) SciQuest, Inc. (a) (b) SINA Corporation (a) Sohu.com, Inc. (a) SPS Commerce, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Internet Software & Services - 1.7% (Continued) Subaye, Inc. (a) $ United Online, Inc. Velti plc (a) (b) Vistaprint N.V. (a) Vocus, Inc. (a) (b) Web.com Group, Inc. (a) (b) WebMD Health Corporation (a) WebMediaBrands, Inc. (a) Yahoo!, Inc. (a) Zillow, Inc. (a) Zix Corporation (a) IT Services - 1.6% Acxiom Corporation (a) (b) Booz Allen Hamilton Holding Corporation (a) Broadridge Financial Solutions, Inc. (b) Cardtronics, Inc. (a) (b) Cass Information Systems, Inc. CGI Group, Inc. (a) China Information Technologies, Inc. (a) CIBER, Inc. (a) (b) CoreLogic, Inc. (a) (b) DST Systems, Inc. Dynamics Research Corporation (a) (b) ExlService Holdings, Inc. (a) Forrester Research, Inc. (b) Genpact Ltd. (a) Global Cash Access Holdings, Inc. (a) (b) Global Payments, Inc. Hackett Group, Inc. (The) (a) iGATE Corporation (b) Interxion Holding N.V. (a) Jack Henry & Associates, Inc. Lender Processing Services, Inc. (b) Lionbridge Technologies, Inc. (a) LML Payment Systems, Inc. (a) (b) Mantech International Corporation - Class A MAXIMUS, Inc. MoneyGram International, Inc. (a) (b) Ness Technologies, Inc. (a) (b) NeuStar, Inc. - Class A (a) Online Resources Corporation (a) (b) PFSweb, Inc. (a) PRGX Global, Inc. (a) (b) Sapient Corporation (a) (b) ServiceSource International, Inc. (a) Syntel, Inc. (b) TeleTech Holdings, Inc. (a) (b) Teradata Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) IT Services - 1.6% (Continued) Tier Technologies, Inc. (a) $ TNS, Inc. (a) (b) Total System Services, Inc. Unisys Corporation (a) Wright Express Corporation (a) Office Electronics - 0.1% Zebra Technologies Corporation - Class A (a) (b) Semiconductors & Semiconductor Equipment - 3.9% Advanced Analogic Technologies, Inc. (a) (b) Advanced Energy Industries, Inc. (a) (b) Alpha & Omega Semiconductor Ltd. (a) (b) Amkor Technology, Inc. (a) (b) ANADIGICS, Inc. (a) Applied Micro Circuits Corporation (a) Atmel Corporation (a) AuthenTec, Inc. (a) Avago Technologies Ltd. Axcelis Technologies, Inc. (a) (b) AXT, Inc. (a) 8 70 Brooks Automation, Inc. (a) (b) Canadian Solar, Inc. (a) Cavium Networks, Inc. (a) CEVA, Inc. (a) (b) ChipMOS TECHNOLOGIES (Bermuda) LTD. (a) Cohu, Inc. Cree, Inc. (a) CVD Equipment Corporation (a) Cymer, Inc. (a) Cypress Semiconductor Corporation (a) (b) Diodes, Inc. (a) (b) DSP Group, Inc. (a) Entegris, Inc. (a) (b) Exar Corporation (a) EZchip Semiconductor Ltd. (a) (b) Fairchild Semiconductor International, Inc. (a) (b) FormFactor, Inc. (a) Freescale Semiconductor Holdings I Ltd. (a) GT Solar International, Inc. (a) (b) Hittite Microwave Corporation (a) Inphi Corporation (a) (b) Integrated Device Technology, Inc. (a) (b) Integrated Silicon Solution, Inc. (a) (b) International Rectifier Corporation (a) (b) Intersil Corporation - Class A IXYS Corporation (a) (b) Kulicke & Soffa Industries, Inc. (a) (b) Lattice Semiconductor Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Semiconductors & Semiconductor Equipment - 3.9% (Continued) LTX-Credence Corporation (a) (b) $ MagnaChip Semiconductor Corporation - ADR (a) Mattson Technology, Inc. (a) (b) Mellanox Technologies Ltd. (a) (b) Micrel, Inc. (b) Micron Technology, Inc. (a) Microsemi Corporation (a) Mindspeed Technologies, Inc. (a) MKS Instruments, Inc. (b) Monolithic Power Systems, Inc. (a) Nanometrics, Inc. (a) National Semiconductor Corporation NetLogic Microsystems, Inc. (a) Nova Measuring Instruments Ltd. (a) (b) NVE Corporation (a) NXP Semiconductors N.V. (a) OmniVision Technologies, Inc. (a) PDF Solutions, Inc. (a) (b) Pericom Semiconductor Corporation (a) Photronics, Inc. (a) (b) Pixelworks, Inc. (a) PMC-Sierra, Inc. (a) (b) Rambus, Inc. (a) Rudolph Technologies, Inc. (a) (b) SemiLEDs Corporation (a) Silicon Image, Inc. (a) Spansion, Inc. - Class A (a) (b) Standard Microsystems Corporation (a) SunPower Corporation - Class A (a) 8 Supertex, Inc. (a) Teradyne, Inc. (a) Tessera Technologies, Inc. (a) (b) Tower Semiconductor Ltd. (a) Trident Microsystems, Inc. (a) Ultratech, Inc. (a) (b) Varian Semiconductor Equipment Associates, Inc. (a) (b) Veeco Instruments, Inc. (a) Vitesse Semiconductor Corporation (a) Software - 3.2% Accelrys, Inc. (a) ACI Worldwide, Inc. (a) (b) Actuate Corporation (a) (b) Allot Communications Ltd. (a) American Software, Inc. - Class A ANSYS, Inc. (a) Ariba, Inc. (a) Aspen Technology, Inc. (a) (b) BroadSoft, Inc. (a) 9 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Software - 3.2% (Continued) BSQUARE Corporation (a) $ Callidus Software, Inc. (a) (b) CDC Corporation - Class A (a) ClickSoftware Technologies Ltd. (b) CommVault Systems, Inc. (a) (b) Compuware Corporation (a) (b) Convio, Inc. (a) (b) Datawatch Corporation (a) Deltek, Inc. (a) DemandTec, Inc. (a) Digimarc Corporation (a) ePlus, inc. (a) FalconStor Software, Inc. (a) Fortinet, Inc. (a) Fundtech Ltd. Glu Mobile, Inc. (a) Informatica Corporation (a) Interactive Intelligence Group (a) JDA Software Group, Inc. (a) (b) Kenexa Corporation (a) Magma Design Automation, Inc. (a) Manhattan Associates, Inc. (a) (b) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) MIND CTI Ltd. Mitek Systems, Inc. (a) Monotype Imaging Holdings, Inc. (a) (b) Motricity, Inc. (a) Net 1 UEPS Technologies, Inc. (a) (b) NetScout Systems, Inc. (a) (b) NetSol Technologies, Inc. (a) NetSuite, Inc. (a) (b) OPNET Technologies, Inc. (b) Parametric Technology Corporation (a) Pegasystems, Inc. Pervasive Software, Inc. (a) Progress Software Corporation (a) (b) PROS Holdings, Inc. (a) QAD, Inc. - Class A (a) Qlik Technologies, Inc. (a) Quest Software, Inc. (a) (b) Radiant Systems, Inc. (a) (b) RealPage, Inc. (a) S1 Corporation (a) (b) Salesforce.com, Inc. (a) Smith Micro Software, Inc. (a) (b) SolarWinds, Inc. (a) Solera Holdings, Inc. (b) SS&C Technologies Holdings, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Information Technology - 15.4% (Continued) Software - 3.2% (Continued) SuccessFactors, Inc. (a) $ Synchronoss Technologies, Inc. (a) 35 TeleNav, Inc. (a) THQ, Inc. (a) TIBCO Software, Inc. (a) TigerLogic Corporation (a) Ultimate Software Group, Inc. (The) (a) Verint Systems, Inc. (a) (b) VMware, Inc. - Class A (a) Materials - 7.1% Chemicals - 2.3% A. Schulman, Inc. (b) Albemarle Corporation American Vanguard Corporation Arch Chemicals, Inc. (b) Balchem Corporation Cabot Corporation (b) Chemtura Corporation (a) Cytec Industries, Inc. Ecolab, Inc. FMC Corporation FutureFuel Corporation Georgia Gulf Corporation (a) H.B. Fuller Company (b) Innophos Holdings, Inc. (b) Innospec, Inc. (a) (b) International Flavors and Fragrances, Inc. KMG Chemicals, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc. (a) Landec Corporation (a) LSB Industries, Inc. (a) (b) Lubrizol Corporation (The) Methanex Corporation Minerals Technologies, Inc. Nalco Holding Company NL Industries, Inc. Olin Corporation OM Group, Inc. (a) OMNOVA Solutions, Inc. (a) Quaker Chemical Corporation 17 Rockwood Holdings, Inc. (a) RPM International, Inc. (b) Sensient Technologies Corporation (b) Solutia, Inc. (a) (b) Spartech Corporation (a) TOR Minerals International, Inc. (a) 77 TPC Group, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Materials - 7.1% (Continued) Chemicals - 2.3% (Continued) Valspar Corporation (The) 60 $ W.R. Grace & Company (a) Westlake Chemical Corporation (b) Construction Materials - 0.0% Eagle Materials, Inc. Headwaters, Inc. (a) Containers & Packaging - 0.6% Aptargroup, Inc. Bemis Company, Inc. Crown Holdings, Inc. (a) Graham Packaging Company, Inc. (a) (b) Graphic Packaging Holding Company (a) (b) Greif, Inc. - Class A (b) Myers Industries, Inc. Packaging Corporation of America (b) Rock-Tenn Company - Class A Sealed Air Corporation Silgan Holdings, Inc. Temple-Inland, Inc. (b) UFP Technologies, Inc. (a) Metals & Mining - 4.0% A.M. Castle & Company (a) Agnico-Eagle Mines Ltd. Almaden Minerals Ltd. (a) Augusta Resource Corporation (a) AuRico Gold, Inc. (a) Aurizon Mines Ltd. (a) (b) Banro Corporation (a) (b) Barrick Gold Corporation Brigus Gold Corporation (a) (b) Cardero Resource Corporation (a) Carpenter Technology Corporation China Direct Industries, Inc. (a) Claude Resources, Inc. (a) (b) Commercial Metals Company (b) Compass Minerals International, Inc. (b) Endeavour Silver Corporation (a) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) First Majestic Silver Corporation (a) Friedman Industries, Inc. General Moly, Inc. (a) (b) General Steel Holdings, Inc. (a) Globe Specialty Metals, Inc. (b) Gold Reserve, Inc. (a) Goldcorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Materials - 7.1% (Continued) Metals & Mining - 4.0% (Continued) Golden Star Resources Ltd. (a) (b) $ Great Basin Gold Ltd. (a) Great Panther Silver Ltd. (a) (b) Handy & Harman Ltd. (a) (b) Harry Winston Diamond Corporation (a) Haynes International, Inc. (b) Horsehead Holding Corporation (a) IAMGOLD Corporation International Tower Hill Mines Ltd. (a) (b) Ivanhoe Mines Ltd. (a) (b) Jaguar Mining, Inc. (a) Keegan Resources, Inc. (a) (b) Kinross Gold Corporation MAG Silver Corporation (a) (b) Metals USA Holdings Corporation (a) (b) Minco Gold Corporation (a) Minefinders Corporation Ltd. (a) (b) Mines Management, Inc. (a) Molycorp, Inc. (a) Nevsun Resources Ltd. (b) New Gold, Inc. (a) Noranda Aluminum Holding Corporation (a) (b) North American Palladium Ltd. (a) (b) Northern Dynasty Minerals Ltd. (a) (b) Northgate Minerals Corporation (a) (b) NovaGold Resources, Inc. (a) Paramount Gold and Silver Corporation (a) Platinum Group Metals Ltd. (a) Qiao Xing Universal Resources, Inc. (a) Revett Minerals, Inc. (a) Richmont Mines, Inc. (a) (b) Rubicon Minerals Corporation (a) (b) Seabridge Gold, Inc. (a) Silver Bull Resources, Inc. (a) Silver Wheaton Corporation Silvercorp Metals, Inc. Southern Copper Corporation SunCoke Energy, Inc. (a) Taseko Mines Ltd. (a) (b) Terra Nova Royalty Corporation (b) Thompson Creek Metals Company, Inc. (a) U.S. Energy Corporation (a) (b) Universal Stainless & Alloy Products, Inc. (a) (b) US Gold Corporation (a) Vista Gold Corporation (a) (b) Worthington Industries, Inc. Yamana Gold, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Materials - 7.1% (Continued) Paper & Forest Products - 0.2% Buckeye Technologies, Inc. $ Clearwater Paper Corporation (a) (b) Domtar Corporation KapStone Paper and Packaging Corporation (a) (b) MeadWestvaco Corporation Mercer International, Inc. (a) Neenah Paper, Inc. Verso Paper Corporation (a) Telecommunication Services - 0.9% Diversified Telecommunication Services - 0.8% 8x8, Inc. (a) AboveNet, Inc. BCE, Inc. CenturyLink, Inc. (b) 17 Cincinnati Bell, Inc. (a) Cogent Communications Group, Inc. (a) (b) Frontier Communications Corporation General Communication, Inc. - Class A (a) Globalstar, Inc. (a) Hawaiian Telcom Holdco, Inc. (a) HickoryTech Corporation IDT Corporation - Class B (b) inContact, Inc. (a) Level 3 Communications, Inc. (a) (b) PAETEC Holding Corporation (a) (b) Premiere Global Services, Inc. (a) SureWest Communications (b) Towerstream Corporation (a) (b) Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.1% Cellcom Israel Ltd. Clearwire Corporation - Class A (a) FiberTower Corporation (a) NTELOS Holdings Corporation (b) Rogers Communications, Inc. - Class B Shenandoah Telecommunications Company 58 Sprint Nextel Corporation (a) Telephone and Data Systems, Inc. (b) Utilities - 3.0% Electric Utilities - 0.9% ALLETE, Inc. Central Vermont Public Service Corporation (b) Cleco Corporation DPL, Inc. Entergy Corporation Great Plains Energy, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Utilities - 3.0% (Continued) Electric Utilities - 0.9% (Continued) Hawaiian Electric Industries, Inc. $ IDACORP, Inc. (b) ITC Holdings Corporation Northeast Utilities Otter Tail Corporation Pepco Holdings, Inc. PNM Resources, Inc. UIL Holdings Corporation (b) Unisource Energy Corporation (b) Unitil Corporation Gas Utilities - 1.0% AGL Resources, Inc. (b) Atmos Energy Corporation (b) Chesapeake Utilities Corporation Ferrellgas Partners, L.P. Laclede Group, Inc. (The) (b) New Jersey Resources Corporation Nicor, Inc. (b) ONEOK, Inc. Questar Corporation (b) South Jersey Industries, Inc. Southwest Gas Corporation (b) WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.2% American DG Energy, Inc. (a) Atlantic Power Corporation (b) Dynegy, Inc. (a) Ormat Technologies, Inc. (b) Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.8% Alliant Energy Corporation Ameren Corporation Avista Corporation (b) CenterPoint Energy, Inc. CMS Energy Corporation Integrys Energy Group, Inc. MDU Resources Group, Inc. (b) NorthWestern Corporation NSTAR (b) OGE Energy Corporation SCANA Corporation TECO Energy, Inc. Vectren Corporation (b) Wisconsin Energy Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.1% (Continued) Shares Value Utilities - 3.0% (Continued) Multi-Utilities - 0.8% (Continued) Xcel Energy, Inc. $ Water Utilities - 0.1% American States Water Company (b) American Water Works Company, Inc. Aqua America, Inc. California Water Service Group (b) Cascal N.V. (a) Connecticut Water Service, Inc. Consolidated Water Company, Inc. Pennichuck Corporation SJW Corporation Tri-Tech Holding, Inc. (a) (b) York Water Company Total Common Stocks(Cost$1,807,133,747) $ CORPORATE BONDS-0.0% Par Value Value Financials - 0.0% GAMCO Investors, Inc., 0.00%, due 12/31/2015 (a)(Cost $0) $ $ CLOSED-END FUNDS - 2.0% Shares Value Aberdeen Asia-Pacific Income Fund, Inc. $ Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. Aberdeen Indonesia Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Adams Express Company (The) Advent/Claymore Convertible Securities & Income Fund Advent/Claymore Enhanced Growth & Income Fund Advent/Claymore Global Convertible Securities & Income Fund AGIC Equity & Convertible Income Fund AGIC International & Premium Strategy Fund Alliance California Municipal Income Fund, Inc. Alliance New York Municipal Income Fund, Inc. AllianceBernstein Global High Income Fund, Inc. AllianceBernstein Income Fund, Inc. AllianceBernstein National Municipal Income Fund, Inc. Alpine Global Premier Properties Fund Alpine Total Dynamic Dividend Fund American Income Fund, Inc. American Municipal Income Portfolio, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value American Select Portfolio, Inc. $ American Strategic Income Portfolio, Inc. American Strategic Income Portfolio, Inc. II American Strategic Income Portfolio, Inc. III ASA Gold and Precious Metals Ltd. Asia Pacific Fund, Inc. (The) (a) Asia Tigers Fund, Inc. (The) Bancroft Fund Ltd. BlackRock Build America Bond Trust BlackRock California Municipal Income Trust BlackRock Core Bond Trust BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. BlackRock Corporate High Yield Fund VI, Inc. BlackRock Credit Allocation Income Trust I, Inc. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust III BlackRock Credit Allocation Income Trust IV BlackRock Debt Strategies Fund, Inc. BlackRock Energy and Resources Trust BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Equity Dividend Trust BlackRock Floating Rate Income Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Global Opportunities Equity Trust BlackRock High Income Shares BlackRock High Yield Trust BlackRock Income Opportunity Trust, Inc. BlackRock Income Trust, Inc. BlackRock International Growth & Income Trust BlackRock Long-Term Municipal Advantage Trust BlackRock Muni Intermediate Duration Fund, Inc. BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock MuniAssets Fund, Inc. BlackRock Municipal Income Investment Quality Trust BlackRock Municipal Income Investment Trust BlackRock Municipal Income Quality Trust BlackRock MuniEnhanced Fund, Inc. BlackRock MuniHoldings California Quality Fund, Inc. BlackRock MuniHoldings Investment Quality Fund BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniHoldings Quality Fund, Inc. BlackRock MuniVest Fund, Inc. BlackRock MuniYield Arizona Fund, Inc. BlackRock MuniYield California Fund, Inc. BlackRock MuniYield California Quality Fund, Inc. BlackRock MuniYield Investment Quality Fund BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield Michigan Quality Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value BlackRock MuniYield New Jersey Fund, Inc. $ BlackRock MuniYield New Jersey Quality Fund, Inc. BlackRock MuniYield New York Quality Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock MuniYield Quality Fund II, Inc. BlackRock MuniYield Quality Fund III, Inc. BlackRock MuniYield Quality Fund, Inc. BlackRock New Jersey Municipal Bond Trust BlackRock New York Quality Municipal Income Trust BlackRock Pennsylvania Strategic Municipal Trust BlackRock Resources & Commodities Strategy Trust BlackRock S&P Quality Rankings Global Equity Managed Trust BlackRock Senior High Income Fund, Inc. BlackRock Strategic Bond Trust BlackRock Strategic Equity Dividend Trust BlackRock Strategic Municipal Trust Boulder Growth & Income Fund, Inc. (a) Boulder Total Return Fund, Inc. (a) Calamos Convertible and High Income Fund Calamos Global Dynamic Income Fund 37 Calamos Strategic Total Return Fund CBRE Clarion Global Real Estate Income Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation China Fund, Inc. (The) Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT and Preferred Income Fund, Inc. DCA Total Return Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II Delaware Investments National Municipal Income Fund Denali Fund (The) (a) Diamond Hill Financial Trends Fund, Inc. Dividend and Income Fund, Inc. Dreyfus Municipal Income, Inc. Dreyfus Strategic Municipals, Inc. DTF Tax-Free Income, Inc. DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS Strategic Income Trust Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Income Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Eaton Vance Enhanced Equity Income Fund $ Eaton Vance Enhanced Equity Income Fund II Eaton Vance Floating-Rate Income Trust Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Municipal Bond Fund Eaton Vance National Municipal Opportunities Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Eaton Vance Short Duration Diversified Income Fund Eaton Vance Tax-Advantaged Bond and Options Strategies Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Ellsworth Fund Ltd. Equus Total Return, Inc. (a) European Equity Fund, Inc. (The) Federated Enhanced Treasury Income Fund Federated Premier Intermediate Municipal Income Fund First Opportunity Fund, Inc. (a) First Trust Active Dividend Income Fund (The) First Trust Enhanced Equity Income Fund First Trust High Income Long/Short Fund First Trust Specialty Finance & Finance Opportunities Fund First Trust Strategic High Income Fund First Trust Strategic High Income Fund II First Trust Strategic High Income Fund III First Trust/Aberdeen Emerging Opportunity Fund Fort Dearborn Income Securities, Inc. Foxby Corporation (a) Franklin Templeton Limited Duration Income Trust Franklin Universal Trust Gabelli Dividend & Income Trust Gabelli Global Multimedia Trust, Inc. Gabelli Healthcare & WellnessRx Trust (The) (a) GDL Fund (The) General American Investors Company, Inc. Global Income & Currency Fund, Inc. Greater China Fund, Inc. (a) Guggenheim Build America Bonds Managed Duration Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Guggenheim Enhanced Equity Strategy Fund $ H&Q Healthcare Investors H&Q Life Sciences Investors Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Helios High Yield Fund Helios Multi-Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. Helios Strategic Mortgage Income Fund, Inc. Helios Total Return Fund, Inc. Herzfeld Caribbean Basin Fund, Inc. (a) India Fund, Inc. ING Global Advantage and Premium Opportunity Fund ING Infrastructure, Industrials and Materials Fund ING Risk Managed Natural Resources Fund Invesco California Insured Municipal Income Trust Invesco California Quality Municipal Securities Invesco Insured California Municipal Securities Invesco Insured Municipal Bond Trust Invesco Insured Municipal Income Trust Invesco Insured Municipal Securities Invesco Insured Municipal Trust Invesco Municipal Income Opportunities Trust Invesco Municipal Income Opportunities Trust II Invesco Municipal Income Opportunities Trust III Invesco Municipal Premium Income Trust Invesco New York Quality Municipal Securities Invesco Quality Municipal Income Trust Invesco Quality Municipal Investment Trust Invesco Quality Municipal Securities Invesco Van Kampen Advantage Municipal Income Trust II Invesco Van Kampen Bond Fund Invesco Van Kampen Dynamic Credit Opportunities Fund Invesco Van Kampen Municipal Trust Invesco Van Kampen Pennsylvania Value Municipal Income Trust Invesco Van Kampen Select Sector Municipal Trust Invesco Van Kampen Senior Income Trust Invesco Van Kampen Trust for Insured Municipals Invesco Van Kampen Trust for Investment Grade Municipals Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. JF China Region Fund, Inc. John Hancock Bank and Thrift Opportunity Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Premium Dividend Fund John Hancock Tax-Advantaged Dividend Income Fund Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson Midstream/Energy Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Korea Equity Fund, Inc. (a) $ Latin American Discovery Fund, Inc. Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. LMP Corporate Loan Fund, Inc. LMP Real Estate Income Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Madison Strategic Sector Premium Fund Madison/Claymore Covered Call & Equity Strategy Fund Malaysia Fund, Inc. Managed Duration Investment Grade Municipal Fund Mexico Equity and Income Fund, Inc. (The) Mexico Fund, Inc. (The) MFS Charter Income Trust MFS Government Markets Income Trust MFS InterMarket Income Trust I MFS Intermediate High Income Fund MFS Investment Grade Municipal Trust MFS Multimarket Income Trust Montgomery Street Income Securities, Inc. Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley China A Share Fund, Inc. (a) Morgan Stanley Eastern Europe Fund, Inc. (a) Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. Morgan Stanley Frontier Emerging Markets Fund Morgan Stanley Income Securities, Inc. Neuberger Berman California Intermediate MunicipalFund, Inc. Neuberger Berman New York Intermediate MunicipalFund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) NFJ Dividend, Interest & Premium Strategy Fund Nuveen Arizona Dividend Advantage Municipal Fund Nuveen Arizona Dividend Advantage Municipal Fund 2 Nuveen Arizona Dividend Advantage Municipal Fund 3 Nuveen Arizona Premium Income Municipal Fund, Inc. Nuveen Build America Bond Opportunity Fund Nuveen Build America Bond Term Fund Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 2 Nuveen California Dividend Advantage Municipal Fund 3 Nuveen California Investment Quality Municipal Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Nuveen California Municipal Market Opportunity Fund $ Nuveen California Municipal Value Fund Nuveen California Municipal Value Fund 2 Nuveen California Performance Plus Municipal Fund, Inc. Nuveen California Quality Income Municipal Fund Nuveen California Select Quality Municipal Fund, Inc. Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Dividend Advantage Municipal Fund Nuveen Connecticut Dividend Advantage Municipal Fund 2 Nuveen Connecticut Dividend Advantage Municipal Fund 3 Nuveen Connecticut Premium Income Municipal Fund Nuveen Core Equity Alpha Fund Nuveen Diversified Dividend and Income Fund Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Enhanced Municipal Value Fund Nuveen Equity Premium Advantage Fund Nuveen Equity Premium and Growth Fund Nuveen Equity Premium Income Fund Nuveen Equity Premium Opportunity Fund Nuveen Floating Rate Income Fund Nuveen Georgia Dividend Advantage Municipal Fund Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Georgia Premium Income Municipal Fund Nuveen Global Government Enhanced Income Fund Nuveen Insured California Dividend Advantage Municipal Fund Nuveen Insured California Premium Income MunicipalFund 2, Inc. Nuveen Insured California Premium Income MunicipalFund, Inc. Nuveen Insured California Tax-Free Advantage Municipal Fund Nuveen Insured Dividend Advantage Municipal Fund Nuveen Insured Massachusetts Tax Free Advantage Municipal Fund Nuveen Insured Municipal Opportunity Fund, Inc. Nuveen Insured New York Dividend Advantage Municipal Fund Nuveen Insured New York Premium Income Municipal Fund Nuveen Insured New York Tax Free Advantage Municipal Fund Nuveen Insured Premium Income Municipal Fund 2 Nuveen Insured Quality Municipal Fund, Inc. Nuveen Insured Tax-Free Advantage Municipal Fund Nuveen Investment Quality Municipal Fund, Inc. Nuveen Maryland Dividend Advantage Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund 2 Nuveen Maryland Dividend Advantage Municipal Fund 3 Nuveen Maryland Premium Income Municipal Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Nuveen Massachusetts Dividend Advantage Municipal Fund $ Nuveen Massachusetts Premium Income Municipal Fund Nuveen Michigan Dividend Advantage Municipal Fund Nuveen Michigan Premium Income Municipal Fund, Inc. Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Mortgage Opportunity Term Fund Nuveen Mortgage Opportunity Term Fund 2 Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 Nuveen Municipal Advantage Fund Nuveen Municipal High Income Opportunity Fund Nuveen Municipal High Income Opportunity Fund 2 Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Dividend Advantage Municipal Fund 2 Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New Jersey Municipal Value Fund Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund Nuveen New York Municipal Value Fund 2 Nuveen New York Performance Plus Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Select Tax-Free Income Portfolio Nuveen North Carolina Premium Income Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund 2 Nuveen Ohio Dividend Advantage Municipal Fund 3 Nuveen Ohio Quality Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Performance Plus Municipal Fund Nuveen Premier Insured Municipal Income Fund, Inc. Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Fund 4 Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Nuveen Select Maturities Municipal Fund Nuveen Select Tax-Free Income Portfolio Nuveen Select Tax-Free Income Portfolio 2 Nuveen Select Tax-Free Income Portfolio 3 Nuveen Senior Income Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Nuveen Tax-Advantaged Dividend Growth Fund $ Nuveen Tax-Advantaged Floating Rate Fund Nuveen Tax-Advantaged Total Return Strategy Fund Pacholder High Yield Fund, Inc. Petroleum & Resources Corporation Pioneer Floating Rate Trust Putnam High Income Securities Fund Putnam Managed Municipal Income Trust RENN Global Entrepreneurs Fund, Inc. (a) Rivus Bond Fund RMR Asia Pacific Real Estate Fund RMR Real Estate Income Fund Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Shelton Greater China Fund (a) Singapore Fund, Inc. (The) Source Capital, Inc. Special Opportunities Fund, Inc. Stone Harbor Emerging Markets Income Fund SunAmerica Focused Alpha Growth Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Swiss Helvetia Fund, Inc. (The) Taiwan Fund, Inc. (The) TCW Strategic Income Fund, Inc. Templeton Dragon Fund, Inc. Thai Capital Fund, Inc. (The) Thai Fund, Inc. (The) Tortoise North American Energy Corporation Tortoise Power and Energy Infrastructure Fund, Inc. Transamerica Income Shares, Inc. Tri-Continental Corporation TS&W/Claymore Tax-Advantaged Balanced Fund Turkish Investment Fund, Inc. (The) Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc. Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Income Fund Western Asset Intermediate Muni Fund, Inc. Western Asset Managed Municipals Fund, Inc. Western Asset Municipal Defined Opportunity Trust, Inc. Western Asset Municipal High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Variable Rate Strategic Fund, Inc. Western Asset Worldwide Income Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Zweig Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 2.0% (Continued) Shares Value Zweig Total Return Fund, Inc. (The) $ Total Closed-End Funds(Cost$38,271,574) $ EXCHANGE-TRADED FUNDS - 0.0% Shares Value SPDR Morgan Stanley Technology ETF 12 $ Vanguard Extended Duration Treasury ETF (b) WisdomTree Earnings 500 Fund 35 Total Exchange-Traded Funds(Cost$417,520) $ MONEY MARKET FUNDS - 3.6% Shares Value UMB Money Market Fiduciary, 0.01% (d) (Cost $68,616,441) $ Total Investments at Value - 96.7% (Cost $1,914,439,282) $ Other Assets in Excess of Liabilities-3.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Fair value priced (Note 1).Fair valued securities totaled $100,289at July 31, 2011, representing 0.0%of net assets. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT July 31, 2011 (Unaudited) COMMON STOCKS - 61.6% Shares Value Consumer Discretionary - 9.0% Auto Components - 0.3% American Axle & Manufacturing Holdings, Inc. $ Amerigon, Inc. China Automotive Systems, Inc. China XD Plastics Company Ltd. Fuel Systems Solutions, Inc. Quantum Fuel Systems Technologies Worldwide, Inc. Wonder Auto Technology, Inc. (a) Automobiles - 0.1% Kandi Technologies Corporation Winnebago Industries, Inc. Distributors - 0.2% Core-Mark Holding Company, Inc. LKQ Corporation Pool Corporation Weyco Group, Inc. Diversified Consumer Services - 1.5% Bridgepoint Education, Inc. Capella Education Company Career Education Corporation Carriage Services, Inc. ChinaCast Education Corporation Coinstar, Inc. Corinthian Colleges, Inc. CPI Corporation DeVry, Inc. 21 Education Management Corporation Grand Canyon Education, Inc. Jackson Hewitt Tax Service, Inc. 48 K12, Inc. Mac-Gray Corporation Matthews International Corporation - Class A Nobel Learning Communities, Inc. Regis Corporation Sotheby's Stewart Enterprises, Inc. - Class A Hotels, Restaurants & Leisure - 0.5% BJ's Restaurants, Inc. Boyd Gaming Corporation Cracker Barrel Old Country Store, Inc. 55 Denny's Corporation DineEquity, Inc. Domino's Pizza, Inc. Hyatt Hotels Corporation - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Consumer Discretionary - 9.0% (Continued) Hotels, Restaurants & Leisure - 0.5% (Continued) International Speedway Corporation - Class A 58 $ Morgans Hotel Group Company O'Charley's, Inc. P.F. Chang's China Bistro, Inc. Peet's Coffee & Tea, Inc. Pinnacle Entertainment, Inc. PokerTek, Inc. Red Lion Hotels Corporation Red Robin Gourmet Burgers, Inc. Shuffle Master, Inc. 4 37 Speedway Motorsports, Inc. Star Buffet, Inc. Texas Roadhouse, Inc. Town Sports International Holdings, Inc. Universal Travel Group (a) Household Durables - 1.2% American Greetings Corporation - Class A Beazer Homes USA, Inc. Cavco Industries, Inc. Comstock Homebuilding Companies, Inc. - Class A CSS Industries, Inc. Deer Consumer Products, Inc. Ethan Allen Interiors, Inc. Flexsteel Industries, Inc. Furniture Brands International, Inc. Garmin Ltd. Hooker Furniture Corporation Hovnanian Enterprises, Inc. - Class A iRobot Corporation Jarden Corporation KB Home Leggett & Platt, Inc. Mad Catz Interactive, Inc. PulteGroup, Inc. Sealy Corporation Skullcandy, Inc. Toll Brothers, Inc. Universal Electronics, Inc. Internet & Catalog Retail - 0.5% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - ADR Gaiam, Inc. - Class A HomeAway, Inc. HSN, Inc. MakeMyTrip Ltd. NutriSystem, Inc. Overstock.com, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Consumer Discretionary - 9.0% (Continued) Internet & Catalog Retail - 0.5% (Continued) PetMed Express, Inc. $ Leisure Equipment & Products - 0.4% Brunswick Corporation Callaway Golf Company Eastman Kodak Company JAKKS Pacific, Inc. Johnson Outdoors, Inc. 77 Nautilus, Inc. Polaris Industries, Inc. Steinway Musical Instruments, Inc. Sturm Ruger & Company, Inc. Summer Infant, Inc. Media - 0.8% A.H. Belo Corporation 65 Atrinsic, Inc. Belo Corporation Carmike Cinemas, Inc. Central European Media Enterprises Ltd. China MediaExpress Holdings, Inc. China Yida Holding Company Cumulus Media, Inc. - Class A DreamWorks Animation SKG, Inc. - Class A Entercom Communications Corporation - Class A Global Sources Ltd. Journal Communications, Inc. Lee Enterprises, Inc. LodgeNet Interactive Corporation Martha Stewart Living Omnimedia, Inc. - Class A McClatchy Company (The) - Class A Media General, Inc. Meredith Corporation New York Times Company (The) Pandora Media, Inc. Radio One, Inc. - Class D ReachLocal, Inc. Scholastic Corporation SearchMedia Holdings Ltd. Spanish Broadcasting System, Inc. 2 9 SPAR Group, Inc. SuperMedia, Inc. Valassis Communications, Inc. Viacom, Inc. - Class A Westwood One, Inc. World Wrestling Entertainment, Inc. - Class A Multiline Retail - 1.0% 99¢ Only Stores TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Consumer Discretionary - 9.0% (Continued) Multiline Retail - 1.0% (Continued) Big Lots, Inc. $ Bon-Ton Stores, Inc. (The) Dillard's, Inc. - Class A Fred's, Inc. - Class A Saks, Inc. Sears Holdings Corporation Tuesday Morning Corporation Specialty Retail - 1.9% Aéropostale, Inc. American Eagle Outfitters, Inc. ANN, Inc. AutoChina International Ltd. Books-A-Million, Inc. Borders Group, Inc. Brown Shoe Company, Inc. Buckle, Inc. (The) Build-A-Bear Workshop, Inc. Cabela's, Inc. - Class A Cache, Inc. Chico's FAS, Inc. Children's Place Retail Stores, Inc. (The) China Auto Logistics, Inc. Collective Brands, Inc. Conn's, Inc. Cost Plus, Inc. GNC Acquisition Holdings, Inc. - Class A Haverty Furniture Companies, Inc. hhgregg, Inc. Jos. A. Bank Clothiers, Inc. Lumber Liquidators Holdings, Inc. MarineMax, Inc. Monro Muffler Brake, Inc. Office Depot, Inc. OfficeMax, Inc. Pacific Sunwear of California, Inc. Pep Boys - Manny Moe & Jack (The) RadioShack Corporation rue21, inc. Stage Stores, Inc. Syms Corp Talbots, Inc. (The) West Marine, Inc. Wet Seal, Inc. (The) Zumiez, Inc. Textiles, Apparel & Luxury Goods - 0.6% American Apparel, Inc. Cherokee, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Consumer Discretionary - 9.0% (Continued) Textiles, Apparel & Luxury Goods - 0.6% (Continued) Columbia Sportswear Company $ CROCS, Inc. Culp, Inc. Delta Apparel, Inc. DGSE Companies, Inc. Forward Industries, Inc. Hanesbrands, Inc. Heelys, Inc. Iconix Brand Group, Inc. Joe's Jeans, Inc. 81 Kingold Jewelry, Inc. K-Swiss, Inc. - Class A Liz Claiborne, Inc. Movado Group, Inc. R.G. Barry Corporation 24 Skechers U.S.A., Inc. - Class A Under Armour, Inc. - Class A Consumer Staples - 2.0% Beverages - 0.0% China New Borun Corporation MGP Ingredients, Inc. 56 Primo Water Corporation Food & Staples Retailing - 0.1% Anderson's, Inc. (The) Arden Group, Inc. - Class A Great Atlantic & Pacific Tea Company, Inc. (The) Ingles Markets, Inc. Nash Finch Company Pizza Inn, Inc. United Natural Foods, Inc. Village Super Market, Inc. - Class A Weis Markets, Inc. Food Products - 1.3% AgFeed Industries, Inc. Calavo Growers, Inc. Cal-Maine Foods, Inc. China Marine Food Group Ltd. Chiquita Brands International, Inc. Coffee Holding Company, Inc. Diamond Foods, Inc. Dole Food Company, Inc. Feihe International, Inc. Flowers Foods, Inc. John B. Sanfilippo & Son, Inc. 56 Lancaster Colony Corporation Le Gaga Holding Ltd. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Consumer Staples - 2.0% (Continued) Food Products - 1.3% (Continued) Lifeway Foods, Inc. $ Limoneira Company McCormick & Company, Inc. Sanderson Farms, Inc. Seneca Foods Corporation - Class A 30 Skypeople Fruit Juice, Inc. Smart Balance, Inc. Smithfield Foods, Inc. Tootsie Roll Industries, Inc. Yuhe International, Inc. Zhongpin, Inc. Household Products - 0.1% Central Garden & Pet Company Central Garden & Pet Company - Class A Spectrum Brands Holdings, Inc. Personal Products - 0.3% China Sky One Medical, Inc. China-Biotics, Inc. Medifast, Inc. Nature's Sunshine Products, Inc. 74 Neptune Technologies & Bioressources, Inc. Synutra International, Inc. USANA Health Sciences, Inc. Tobacco - 0.2% Alliance One International, Inc. Star Scientific, Inc. Vector Group Ltd. Energy - 5.5% Energy Equipment & Services - 0.5% Bolt Technology Corporation Bristow Group, Inc. Diamond Offshore Drilling, Inc. ENGlobal Corporation Geokinetics, Inc. ION Geophysical Corporation Lufkin Industries, Inc. Natural Gas Services Group, Inc. PHI, Inc. 4 86 Recon Technology Ltd. RPC, Inc. Seadrill Ltd. Seahawk Drilling, Inc. SulphCo, Inc. TGC Industries, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Energy - 5.5% (Continued) Energy Equipment & Services - 0.5% (Continued) Tidewater, Inc. $ Willbros Group, Inc. Oil, Gas & Consumable Fuels - 5.0% Amyris, Inc. Apco Oil and Gas International, Inc. Approach Resources, Inc. ATP Oil & Gas Corporation BioFuel Energy Corporation Blue Dolphin Energy Company BPZ Resources, Inc. Buckeye Partners, L.P. 76 Cano Petroleum, Inc. Cheniere Energy Partners, L.P. Cheniere Energy, Inc. China Integrated Energy, Inc. China North East Petroleum Holdings Ltd. Clayton Williams Energy, Inc. Constellation Energy Partners, LLC Cross Timbers Royalty Trust 87 DHT Holdings, Inc. Dominion Resources Black Warrior Trust Double Eagle Petroleum Company Duncan Energy Partners, L.P. ECA Marcellus Trust I El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC Energy XXI (Bermuda) Ltd. Evergreen Energy, Inc. Frontline Ltd. FX Energy, Inc. General Maritime Corporation GeoGlobal Resources, Inc. GeoResources, Inc. GMX Resources, Inc. Goodrich Petroleum Corporation Gran Tierra Energy, Inc. Green Plains Renewable Energy, Inc. GreenHunter Energy, Inc. Harvest Natural Resources, Inc. Houston American Energy Corporation Hugoton Royalty Trust Hyperdynamics Corporation Isramco, Inc. James River Coal Company Kinder Morgan Management, LLC Knightsbridge Tankers Ltd. Kodiak Oil & Gas Corporation Kosmos Energy, LLC TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Energy - 5.5% (Continued) Oil, Gas & Consumable Fuels - 5.0% (Continued) L&L Energy, Inc. $ Longwei Petroleum Investment Holding Ltd. Lucas Energy, Inc. Magnum Hunter Resources Corporation Miller Energy Resources, Inc. MV Oil Trust Natural Resource Partners, L.P. New Concept Energy, Inc. Nordic American Tankers Ltd. Northern Oil & Gas, Inc. Oasis Petroleum, Inc. Oiltanking Partners, L.P. Overseas Shipholding Group, Inc. Pacific Ethanol, Inc. Panhandle Oil & Gas, Inc. Penn Virginia Corporation Penn Virginia Resource Partners, L.P. Petroleum Development Corporation Provident Energy Ltd. Pyramid Oil Company QEP Resources, Inc. Rentech, Inc. Resolute Energy Corporation Rex Energy Corporation Royale Energy, Inc. SandRidge Mississippian Trust 1 Scorpio Tankers, Inc. Sino Clean Energy, Inc. Tesoro Corporation Tesoro Logistics, L.P. Tri-Valley Corporation Uranerz Energy Corporation Uranium Energy Corporation Uranium Resources, Inc. USEC, Inc. Verenium Corporation VOC Energy Trust W&T Offshore, Inc. Whiting USA Trust I World Fuel Services Corporation Zion Oil & Gas, Inc. Financials - 12.5% Capital Markets - 1.0% 57th Street General Acquisition Corporation Apollo Global Management, LLC Apollo Investment Corporation BlackRock Kelso Capital Corporation CIFC Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Capital Markets - 1.0% (Continued) Cowen Group, Inc. $ Eaton Vance Corporation Edelman Financial Group, Inc. Epoch Holding Corporation FBR Capital Markets Corporation Federated Investors, Inc. - Class B Fifth Street Finance Corporation Financial Engines, Inc. FXCM, Inc. GAMCO Investors, Inc. - Class A Gladstone Investment Corporation INTL FCStone, Inc. Investment Technology Group, Inc. Investors Capital Holdings Ltd. Main Street Capital Corporation Medley Capital Corporation MF Global Holdings Ltd. NGP Capital Resources Company Penson Worldwide, Inc. Prospect Capital Corporation Pzena Investment Management, Inc. - Class A Safeguard Scientifics, Inc. SEI Investments Company Stifel Financial Corporation THL Credit, Inc. Tortoise Capital Resources Corporation 48 U.S. Global Investors, Inc. Commercial Banks - 4.0% Alliance Financial Corporation American National Bankshares, Inc. Ameris Bancorp Ames National Corporation Arrow Financial Corporation Banco Latinoamericano de Exportaciones, S.A. BancorpSouth, Inc. BancTrust Financial Group, Inc. Bank of Hawaii Corporation Bank of the Ozarks, Inc. BOK Financial Corporation Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings Britton & Koontz Capital Corporation 50 Camden National Corporation Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cascade Bancorp Cathay General Bancorp TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Commercial Banks - 4.0% (Continued) Center Bancorporation, Inc. $ CenterState Banks, Inc. Central Pacific Financial Corporation Citizens Holding Company Citizens Republic Bancorp, Inc. 10 92 City Bank City Holding Company City National Corporation CoBiz Financial, Inc. Columbia Banking Systems, Inc. Community Bank System, Inc. CVB Financial Corporation First BanCorp (North Carolina) 4 39 First BanCorp (Puerto Rico) First Bancorp, Inc. First Busey Corporation First California Financial Group, Inc. First Commonwealth Financial Corporation First Community Bancshares, Inc. First Financial Bankshares, Inc. First Horizon National Corporation 8 72 First Midwest Bancorp, Inc. First of Long Island Corporation (The) 11 FNB Corporation Frontier Financial Corporation German American Bancorp, Inc. Great Southern Bancorp, Inc. Green Bankshares, Inc. Heartland Financial USA, Inc. IBERIABANK Corporation Independent Bank Corporation (Massachusetts) Independent Bank Corporation (Michigan) International Bancshares Corporation Investors Bancorp, Inc. Lakeland Bancorp, Inc. Macatawa Bank Corporation MainSource Financial Group, Inc. Mercantile Bancorp, Inc. Mercantile Bank Corporation Merchants Bancshares, Inc. 4 MidSouth Bancorp, Inc. Nara Bancorp, Inc. National Bankshares, Inc. Northfield Bancorp, Inc. Old Second Bancorp, Inc. Oriental Financial Group, Inc. Orrstown Financial Services, Inc. PAB Bankshares, Inc. 24 Pacific Mercantile Bancorp TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Commercial Banks - 4.0% (Continued) PacWest Bancorp $ Park National Corporation Patriot National Bancorp Pinnacle Financial Partners, Inc. PremierWest Bancorp, Inc. Princeton National Bancorp, Inc. Prosperity Bancshares, Inc. Renasant Corporation S&T Bancorp, Inc. S.Y. Bancorp, Inc. Salisbury Bancorp, Inc. SCBT Financial Corporation Seacoast Banking Corporation of Florida Security Bank Corporation – Sierra Bancorp Simmons First National Corporation - Class A Southern Connecticut Bancorp, Inc. Southside Bancshares, Inc. Southwest Bancorp, Inc. StellarOne Corporation Sterling Bancorp Sterling Financial Corporation Suffolk Bancorp Superior Bancorp 3 Susquehanna Bancshares, Inc. SVB Financial Group Taylor Capital Group, Inc. Texas Capital Bancshares, Inc. Tompkins Financial Corporation TowneBank Trico Bancshares UMB Financial Corporation United Bankshares, Inc. United Security Bancshares United Security Bancshares, Inc. 18 Valley National Bancorp 64 VIST Financial Corporation Washington Trust Bancorp, Inc. Webster Financial Corporation West Bancorporation, Inc. Western Alliance Bancorporation Wintrust Financial Corporation Zions Bancorporation Consumer Finance - 0.3% CompuCredit Holdings Corporation Dollar Financial Corporation World Acceptance Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Diversified Financial Services - 0.2% Asta Funding, Inc. $ CBOE Holdings, Inc. Life Partners Holdings, Inc. NewStar Financial, Inc. PHH Corporation PICO Holdings, Inc. Portfolio Recovery Associates, Inc. Sprott Resource Lending Corporation Insurance - 1.5% Ambac Financial Group, Inc. American Equity Investment Life Holding Company Citizens, Inc. Crawford & Company - Class B Delphi Financial Group, Inc. eHealth, Inc. EMC Insurance Group, Inc. 51 Enstar Group, Inc. (The) 10 Gerova Financial Group Ltd. Global Indemnity plc Harleysville Group, Inc. Hilltop Holdings, Inc. Maiden Holdings Ltd. MBIA, Inc. Meadowbrook Insurance Group, Inc. National Financial Partners Corporation National Interstate Corporation Navigators Group, Inc. (The) Phoenix Companies, Inc. (The) ProAssurance Corporation RLI Corporation SeaBright Insurance Holdings, Inc. StanCorp Financial Group, Inc. State Auto Financial Corporation Stewart Information Services Corporation Tower Group, Inc. Willis Group Holdings plc Real Estate Investment Trusts (REIT) - 4.5% Acadia Realty Trust Agree Realty Corporation American Campus Communities, Inc. ARMOUR Residential REIT, Inc. Brandywine Realty Trust BRE Properties, Inc. Camden Property Trust Campus Crest Communities, Inc. Capital Trust, Inc. - Class A Chimera Investment Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Real Estate Investment Trusts (REIT) - 4.5% (Continued) Colonial Properties Trust $ Colony Financial, Inc. Cousins Properties, Inc. 96 Douglas Emmett, Inc. Duke Realty Corporation DuPont Fabros Technology, Inc. Dynex Capital, Inc. Education Realty Trust, Inc. Entertainment Properties Trust Equity One, Inc. Excel Trust, Inc. Franklin Street Properties Corporation Getty Realty Corporation Glimcher Realty Trust Hatteras Financial Corporation Highwoods Properties, Inc. Hudson Pacific Properties, Inc. Inland Real Estate Corporation 80 iStar Financial, Inc. Kilroy Realty Corporation Lexington Realty Trust Liberty Property Trust Mack-Cali Realty Corporation MFA Financial, Inc. MPG Office Trust, Inc. National Retail Properties, Inc. Newcastle Investment Corporation NorthStar Realty Finance Corporation Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust Ramco-Gershenson Properties Trust Redwood Trust, Inc. Starwood Property Trust, Inc. Sun Communities, Inc. Sunstone Hotel Investors, Inc. Transcontinental Realty Investors, Inc. 67 U-Store-It Trust Washington Real Estate Investment Trust Real Estate Management & Development - 0.6% Avatar Holdings, Inc. Brookfield Properties Corporation China Housing & Land Development, Inc. Consolidated-Tomoka Land Company Maui Land & Pineapple Company, Inc. St. Joe Company (The) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Financials - 12.5% (Continued) Thrifts & Mortgage Finance - 0.4% Anchor BanCorp Wisconsin, Inc. $ BankAtlantic Bancorp, Inc. BankFinancial Corporation Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. Brookline Bancorp, Inc. Brooklyn Federal Bancorp, Inc. Capitol Federal Financial, Inc. Clifton Savings Bancorp, Inc. 82 ESB Financial Corporation ESSA Bancorp, Inc. 7 80 First Federal Bancshares of Arkansas, Inc. FirstFed Financial Corporation Home Federal Bancorp, Inc. 10 Impac Mortgage Holdings, Inc. Kearny Financial Corporation NASB Financial, Inc. OceanFirst Financial Corporation Oritani Financial Corporation PMI Group, Inc. (The) 7 7 Provident Financial Services, Inc. Provident New York Bancorp Radian Group, Inc. Territorial Bancorp, Inc. Tree.com, Inc. Triad Guaranty, Inc. TrustCo Bank Corporation 54 Westfield Financial, Inc. Health Care - 7.7% Biotechnology - 2.6% Aastrom Biosciences, Inc. Accentia Biopharmaceuticals, Inc. ADVENTRX Pharmaceuticals, Inc. AEterna Zentaris, Inc. Agenus, Inc. Alnylam Pharmaceuticals, Inc. AMAG Pharmaceuticals, Inc. Amicus Therapeutics, Inc. 7 49 Amylin Pharmaceuticals, Inc. Anadys Pharmaceuticals, Inc. ARCA biopharma, Inc. Ardea Biosciences, Inc. Ariad Pharmaceuticals, Inc. AspenBio Pharma, Inc. AVI BioPharma, Inc. BioCryst Pharmaceuticals, Inc. BioMimetic Therapeutics, Inc. BioSante Pharmaceuticals, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Health Care - 7.7% (Continued) Biotechnology - 2.6% (Continued) BioSpecifics Technologies Corporation $ BioTime, Inc. Cardium Therapeutics, Inc. 22 Cell Therapeutics, Inc. CEL-SCI Corporation Chelsea Therapeutics International Ltd. China Biologic Products, Inc. Cleveland BioLabs, Inc. Cubist Pharmaceuticals, Inc. 96 Curis, Inc. Cyclacel Pharmaceuticals, Inc. Cytori Therapeutics, Inc. CytRx Corporation DARA BioSciences, Inc. Dyax Corporation EntreMed, Inc. 54 Enzon Pharmaceuticals, Inc. EpiCept Corporation Exact Sciences Corporation Exelixis, Inc. Genomic Health, Inc. Halozyme Therapeutics, Inc. Hemispherx Biopharma, Inc. Human Genome Sciences, Inc. iBio, Inc. Icagen, Inc. Incyte Corporation Infinity Pharmaceuticals, Inc. Inovio Pharmaceuticals, Inc. Insmed, Inc. InterMune, Inc. Introgen Therapeutics, Inc. Isis Pharmaceuticals, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corporation Marina Biotech, Inc. MediciNova, Inc. Medivation, Inc. Metabolix, Inc. Myrexis, Inc. Nanosphere, Inc. NanoViricides, Inc. Neuralstem, Inc. NeurogesX, Inc. Nymox Pharmaceutical Corporation Oncolytics Biotech, Inc. Oncothyreon, Inc. Onyx Pharmaceuticals, Inc. Opexa Therapeutics, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Health Care - 7.7% (Continued) Biotechnology - 2.6% (Continued) OPKO Health, Inc. $ Orexigen Therapeutics, Inc. Osiris Therapeutics, Inc. Oxigene, Inc. Oxygen Biotherapeutics, Inc. PDL BioPharma, Inc. Pharmasset, Inc. Pluristem Therapeutics, Inc. Poniard Pharmaceuticals, Inc. PROLOR Biotech, Inc. Rexahn Pharmaceuticals, Inc. Rosetta Genomics Ltd. RXi Pharmaceuticals Corporation Sangamo Biosciences, Inc. Savient Pharmaceuticals, Inc. SciClone Pharmaceuticals, Inc. 19 StemCells, Inc. 66 Sunesis Pharmaceuticals, Inc. Synta Pharmaceuticals Corporation Tengion, Inc. Threshold Pharmaceuticals, Inc. XOMA Ltd. ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 2.2% Abaxis, Inc. Accuray, Inc. Alimera Sciences, Inc. Analogic Corporation Antares Pharma, Inc. Bacterin International Holdings, Inc. BIOLASE Technology, Inc. BSD Medical Corporation CONMED Corporation CryoPort, Inc. Cyberonics, Inc. D. Medical Industries Ltd. Delcath Systems, Inc. DexCom, Inc. Dynavox, Inc. Exactech, Inc. Gen-Probe, Inc. HeartWare International, Inc. ICU Medical, Inc. Insulet Corporation IRIS International, Inc. Kensey Nash Corporation MAKO Surgical Corporation Masimo Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Health Care - 7.7% (Continued) Health Care Equipment & Supplies - 2.2% (Continued) MELA Sciences, Inc. $ Meridian Bioscience, Inc. Neoprobe Corporation NuVasive, Inc. NxStage Medical, Inc. Quidel Corporation Rockwell Medical Technologies, Inc. Stereotaxis, Inc. STERIS Corporation Synergetics USA, Inc. Thoratec Corporation Unilife Corporation Uroplasty, Inc. Vascular Solutions, Inc. West Pharmaceutical Services, Inc. Winner Medical Group, Inc. World Heart Corporation Health Care Providers & Services - 0.8% Accretive Health, Inc. Allied Healthcare International, Inc. Amedisys, Inc. AMERIGROUP Corporation AMN Healthcare Services, Inc. Bio-Reference Laboratories, Inc. CardioNet, Inc. Chindex International, Inc. Emeritus Corporation ExamWorks Group, Inc. HealthSpring, Inc. HMS Holdings Corporation IPC The Hospitalist Company, Inc. LCA-Vision, Inc. LHC Group, Inc. National Research Corporation PDI, Inc. PSS World Medical, Inc. Skilled Healthcare Group, Inc. - Class A Sunrise Senior Living, Inc. Health Care Technology - 0.1% athenahealth, Inc. Emdeon, Inc. - Class A Epocrates, Inc. iCad, Inc. Quality Systems, Inc. Life Sciences Tools & Services - 0.2% Accelr8 Technology Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Health Care - 7.7% (Continued) Life Sciences Tools & Services - 0.2% (Continued) Albany Molecular Research, Inc. $ Apricus Biosciences, Inc. Arrowhead Research Corporation Bioanalytical Systems, Inc. BioDelivery Sciences International, Inc. 88 Cambrex Corporation Compugen Ltd. eResearchTechnology, Inc. Luminex Corporation Pacific Biosciences of California, Inc. PURE Bioscience, Inc. Radient Pharmaceuticals Corporation Pharmaceuticals - 1.8% Adeona Pharmaceuticals, Inc. Akorn, Inc. Ampio Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. Auxilium Pharmaceuticals, Inc. AVANIR Pharmaceuticals, Inc. - Class A Biodel, Inc. Biostar Pharmaceuticals, Inc. Cadence Pharmaceuticals, Inc. Cumberland Pharmaceuticals, Inc. DepoMed, Inc. Generex Biotechnology Corporation IntelliPharmaCeutics International, Inc. Jazz Pharmaceuticals, Inc. K-V Pharmaceutical Company - Class A Lannett Company, Inc. MAP Pharmaceuticals, Inc. Medicines Company (The) NeoStem, Inc. Obagi Medical Products, Inc. Oculus Innovative Sciences, Inc. Optimer Pharmaceuticals, Inc. POZEN, Inc. Questcor Pharmaceuticals, Inc. Raptor Pharmaceutical Corporation Repros Therapeutics, Inc. Skystar Bio-Pharmaceutical Company Ltd. Somaxon Pharmaceuticals, Inc. Ventrus BioSciences, Inc. ViroPharma, Inc. VIVUS, Inc. XenoPort, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Industrials - 7.6% Aerospace & Defense - 0.3% American Science & Engineering, Inc. $ Arotech Corporation Ascent Solar Technologies, Inc. Astronics Corporation GenCorp, Inc. HEICO Corporation Kratos Defense & Security Solutions, Inc. National Presto Industries, Inc. Taser International, Inc. Air Freight & Logistics - 0.1% Pacer International, Inc. Airlines - 0.5% Allegiant Travel Company AMR Corporation Hawaiian Holdings, Inc. JetBlue Airways Corporation LAN Airlines, S.A. - ADR Republic Airways Holdings, Inc. Southwest Airlines Company 20 Spirit Airlines, Inc. US Airways Group, Inc. Building Products - 0.4% AAON, Inc. American Woodmark Corporation Apogee Enterprises, Inc. Builders FirstSource, Inc. Griffon Corporation Insteel Industries, Inc. Quanex Building Products Corporation Simpson Manufacturing Company, Inc. Trex Company, Inc. Universal Forest Products, Inc. USG Corporation Commercial Services & Supplies - 1.1% ACCO Brands Corporation American Reprographics Company Cenveo, Inc. Courier Corporation Deluxe Corporation EnergySolutions, Inc. EnerNOC, Inc. Fuel Tech, Inc. Geo Group, Inc. (The) Healthcare Services Group, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Industrials - 7.6% (Continued) Commercial Services & Supplies - 1.1% (Continued) HNI Corporation $ Industrial Services of America, Inc. InnerWorkings, Inc. Interface, Inc. Kimball International, Inc. 88 McGrath RentCorp Mobile Mini, Inc. RINO International Corporation Standard Parking Corporation Swisher Hygiene, Inc. SYKES Enterprises, Inc. US Ecology, Inc. Construction & Engineering - 0.3% AECOM Technology Corporation 43 Comfort Systems USA, Inc. Granite Construction, Inc. India Globalization Capital, Inc. Insituform Technologies, Inc. - Class A Orion Marine Group, Inc. Sterling Construction Company, Inc. 5 64 Electrical Equipment - 1.5% A123 Systems, Inc. Advanced Battery Technologies, Inc. Altair Nanotechnologies, Inc. American Superconductor Corporation Beacon Power Corporation Capstone Turbine Corporation China BAK Battery, Inc. China Electric Motor, Inc. China Technology Development Group Corporation Digital Power Corporation Encore Wire Corporation Ener1, Inc. Fushi Copperweld, Inc. General Cable Corporation Global Power Equipment Group, Inc. 20 Harbin Electric, Inc. Hoku Corporation Hubbell, Inc. - Class B Hydrogenics Corporation Lihua International, Inc. Medis Technologies Ltd. Ocean Power Technologies, Inc. Plug Power, Inc. Polypore International, Inc. PowerSecure International, Inc. Satcon Technology Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Industrials - 7.6% (Continued) Electrical Equipment - 1.5% (Continued) Ultralife Corporation $ Valence Technology, Inc. Valpey-Fisher Corporation Vicor Corporation Westinghouse Solar, Inc. ZBB Energy Corporation Machinery - 2.1% 3D Systems Corporation Albany International Corporation - Class A Art's-Way Manufacturing Company, Inc. Badger Meter, Inc. Barnes Group, Inc. Blount International, Inc. Briggs & Stratton Corporation China Fire & Security Group, Inc. China Valves Technology, Inc. Cleantech Solutions International, Inc. Dynamic Materials Corporation Energy Recovery, Inc. Federal Signal Corporation Flow International Corporation FreightCar America, Inc. Gorman-Rupp Company (The) Graco, Inc. Greenbrier Companies, Inc. IDEX Corporation 26 L.B. Foster Company - Class A Lindsay Corporation Manitowoc Company, Inc. (The) Meritor, Inc. Met-Pro Corporation Middleby Corporation (The) Mueller Industries, Inc. Oshkosh Corporation PMFG, Inc. Sauer-Danfoss, Inc. Shengkai Innovations, Inc. Tecumseh Products Company - Class A Terex Corporation Titan International, Inc. Valmont Industries, Inc. Wabash National Corporation Watts Water Technologies, Inc. - Class A 52 Marine - 0.2% Box Ships, Inc. Eagle Bulk Shipping, Inc. Excel Maritime Carriers Ltd. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Industrials - 7.6% (Continued) Marine - 0.2% (Continued) Genco Shipping & Trading Ltd. $ International Shipholding Corporation Kirby Corporation Star Bulk Carriers Corporation Ultrapetrol (Bahamas) Ltd. Professional Services - 0.5% CBIZ, Inc. Corporate Executive Board Company (The) CoStar Group, Inc. Dolan Company (The) Exponent, Inc. FTI Consulting, Inc. Hill International, Inc. Hudson Highland Group, Inc. Innovaro, Inc. Korn/Ferry International 73 Lightbridge Corporation School Specialty, Inc. Spherix, Inc. Thomas Group, Inc. Towers Watson & Company - Class A Volt Information Sciences, Inc. Road & Rail - 0.3% Avis Budget Group, Inc. Con-Way, Inc. Dollar Thrifty Automotive Group, Inc. Hertz Global Holdings, Inc. Patriot Transportation Holding, Inc. Zipcar, Inc. Trading Companies & Distributors - 0.3% Beacon Roofing Supply, Inc. BlueLinx Holdings, Inc. China Armco Metals, Inc. GATX Corporation Houston Wire & Cable Company Kaman Corporation Lawson Products, Inc. MSC Industrial Direct Company, Inc. Rush Enterprises, Inc. - Class A WESCO International, Inc. Information Technology - 9.8% Communications Equipment - 0.7% Aruba Networks, Inc. AudioCodes Ltd. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Information Technology - 9.8% (Continued) Communications Equipment - 0.7% (Continued) Aviat Networks, Inc. $ Bel Fuse, Inc. - Class B BigBand Networks, Inc. Calix, Inc. Cogo Group, Inc. Comtech Telecommunications Corporation DG FastChannel, Inc. Finisar Corporation KVH Industries, Inc. Loral Space & Communications, Inc. 12 Meru Networks, Inc. Network Equipment Technologies, Inc. ORBCOMM, Inc. Plantronics, Inc. Qiao Xing Mobile Communication Company Ltd. RIT Technologies Ltd. SeaChange International, Inc. ShoreTel, Inc. Sierra Wireless, Inc. Sycamore Networks, Inc. Symmetricom, Inc. Telestone Technologies Corporation Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 1.2% Avid Technology, Inc. Cray, Inc. Hauppauge Digital, Inc. Hypercom Corporation iGo, Inc. Imation Corporation Intevac, Inc. Lexmark International, Inc. - Class A Novatel Wireless, Inc. OCZ Technology Group, Inc. Rimage Corporation Silicon Graphics International Corporation SMART Technologies, Inc. - Class A STEC, Inc. Stratasys, Inc. Synaptics, Inc. USA Technologies, Inc. Electronic Equipment, Instruments & Components - 1.4% Brightpoint, Inc. China Security & Surveillance Technology, Inc. Clearfield, Inc. Cognex Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Information Technology - 9.8% (Continued) Electronic Equipment, Instruments & Components - 1.4% (Continued) Coherent, Inc. $ CTS Corporation Daktronics, Inc. Digital Ally, Inc. Document Security Systems, Inc. DTS, Inc. Echelon Corporation Electro Rent Corporation 6 97 Funtalk China Holdings Ltd. Gerber Scientific, Inc. 12 Hollysys Automation Technologies Ltd. IPG Photonics Corporation Itron, Inc. Maxwell Technologies, Inc. Mesa Laboratories, Inc. Methode Electronics, Inc. Microvision, Inc. MTS Systems Corporation Nam Tai Electronics, Inc. National Instruments Corporation OSI Systems, Inc. 42 Pinnacle Data Systems, Inc. Power-One, Inc. Pulse Electronics Corporation RadiSys Corporation Research Frontiers, Inc. Rogers Corporation ScanSource, Inc. 52 SMTC Corporation Superconductor Technologies, Inc. Uni-Pixel, Inc. Internet Software & Services - 1.9% AOL, Inc. Autobytel, Inc. Bankrate, Inc. Constant Contact, Inc. DealerTrack Holdings, Inc. 27 Demand Media, Inc. Digital River, Inc. EarthLink, Inc. FriendFinder Networks, Inc. HSW International, Inc. j2 Global Communications, Inc. KIT digital, Inc. LinkedIn Corporation - Class A Local.com Corporation ModusLink Global Solutions, Inc. Monster Worldwide, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Information Technology - 9.8% (Continued) Internet Software & Services - 1.9% (Continued) OpenTable, Inc. $ Perficient, Inc. Phoenix New Media Ltd. - ADR Qihoo 360 Technology Company Ltd. - ADR Quepasa Corporation QuinStreet, Inc. Rediff.com India Ltd. - ADR Renren, Inc. - ADR RightNow Technologies, Inc. Saba Software, Inc. Sify Technologies Ltd. - ADR Snap Interactive, Inc. Stamps.com, Inc. Support.com, Inc. TechTarget, Inc. Travelzoo, Inc. ValueClick, Inc. Vocus, Inc. XO Group, Inc. Youku.com, Inc. - ADR Zillow, Inc. Zix Corporation IT Services - 0.3% CACI International, Inc. Cass Information Systems, Inc. China Information Technology, Inc. 10 21 Computer Task Group, Inc. Convergys Corporation CSG Systems International, Inc. DJSP Enterprises, Inc. Echo Global Logistics, Inc. Euronet Worldwide, Inc. Hackett Group, Inc. (The) Heartland Payment Systems, Inc. iGATE Corporation Mantech International Corporation - Class A Mattersight Corporation Stream Global Services, Inc. Telvent GIT, S.A. VeriFone Systems, Inc. Virtusa Corporation Zanett, Inc. Semiconductors & Semiconductor Equipment - 2.1% Advanced Analogic Technologies, Inc. Aixtron SE - ADR Amtech Systems, Inc. Applied Micro Circuits Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Information Technology - 9.8% (Continued) Semiconductors & Semiconductor Equipment - 2.1% (Continued) ATMI, Inc. $ AuthenTec, Inc. AXT, Inc. Cabot Microelectronics Corporation Camtek Ltd. ChipMOS TECHNOLOGIES (Bermuda) LTD. Cirrus Logic, Inc. DayStar Technologies, Inc. Energy Conversion Devices, Inc. Entropic Communications, Inc. Evergreen Solar, Inc. Exar Corporation First Solar, Inc. FormFactor, Inc. FSI International, Inc. GSI Technology, Inc. Ikanos Communications, Inc. Integrated Silicon Solution, Inc. JinkoSolar Holding Company Ltd. - ADR Kopin Corporation LDK Solar Company Ltd. MaxLinear, Inc. - Class A MEMC Electronic Materials, Inc. MIPS Technologies, Inc. MoSys, Inc. Novellus Systems, Inc. NVE Corporation Pericom Semiconductor Corporation PLX Technology, Inc. Power Integrations, Inc. QuickLogic Corporation RF Micro Devices, Inc. Rubicon Technology, Inc. Semtech Corporation Sigma Designs, Inc. Silicon Image, Inc. Silicon Laboratories, Inc. Spreadtrum Communications, Inc. - ADR SunPower Corporation - Class A SunPower Corporation - Class B Suntech Power Holdings Company Ltd. - ADR Supertex, Inc. 67 Tower Semiconductor Ltd. Transwitch Corporation TriQuint Semiconductor, Inc. Ultra Clean Holdings, Inc. Veeco Instruments, Inc. Volterra Semiconductor Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Information Technology - 9.8% (Continued) Semiconductors & Semiconductor Equipment - 2.1% (Continued) Zoran Corporation $ Software - 2.2% Accelrys, Inc. Advent Software, Inc. AsiaInfo-Linkage, Inc. Astea International, Inc. Authentidate Holding Corporation Blackbaud, Inc. Blackboard, Inc. Bottomline Technologies, Inc. BroadSoft, Inc. Cadence Design Systems, Inc. China CGame, Inc. China TransInfo Technology Corporation Concur Technologies, Inc. CyberDefender Corporation Ebix, Inc. EPIQ Systems, Inc. Fair Isaac Corporation FalconStor Software, Inc. Fundtech Ltd. Kenexa Corporation Magic Software Enterprises Ltd. Majesco Entertainment Company Mentor Graphics Corporation MIND CTI Ltd. Motricity, Inc. RealD, Inc. Renaissance Learning, Inc. Rosetta Stone, Inc. SinoHub, Inc. Sky-Mobi Ltd. - ADR Sourcefire, Inc. SRS Labs, Inc. Synchronoss Technologies, Inc. Take-Two Interactive Software, Inc. Taleo Corporation - Class A TeleCommunication Systems, Inc. THQ, Inc. TigerLogic Corporation TiVo, Inc. Tyler Technologies, Inc. VASCO Data Security International, Inc. VirnetX Holding Corporation Wave Systems Corporation - Class A Websense, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Materials - 5.1% Chemicals - 2.2% ADA-ES, Inc. $ Ampal-American Israel Corporation - Class A Calgon Carbon Corporation Cereplast, Inc. Chase Corporation China Agritech, Inc. China Gengsheng Minerals, Inc. China Green Agriculture, Inc. Clean Diesel Technologies, Inc. Converted Organics, Inc. CVR Partners, L.P. Ferro Corporation Flotek Industries, Inc. FutureFuel Corporation Hawkins, Inc. Intrepid Potash, Inc. OMNOVA Solutions, Inc. PolyOne Corporation Quaker Chemical Corporation Senomyx, Inc. ShengdaTech, Inc. Stepan Company STR Holdings, Inc. Valspar Corporation (The) Yongye International, Inc. ZAGG, Inc. Zep, Inc. Zoltek Companies, Inc. Construction Materials - 0.2% Eagle Materials, Inc. 21 Texas Industries, Inc. Containers & Packaging - 0.0% AEP Industries, Inc. 10 Boise, Inc. UFP Technologies, Inc. Metals & Mining - 2.4% A.M. Castle & Company AK Steel Holding Corporation Allied Nevada Gold Corporation AMCOL International Corporation Anooraq Resources Corporation Augusta Resource Corporation Avalon Rare Metals, Inc. Century Aluminum Company China Direct Industries, Inc. China Gerui Advanced Materials Group Ltd. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Materials - 5.1% (Continued) Metals & Mining - 2.4% (Continued) China Natural Resources, Inc. $ China Precision Steel, Inc. China Shen Zhou Mining & Resources, Inc. Coeur d'Alene Mines Corporation Crosshair Exploration & Mining Corporation General Steel Holdings, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company Great Northern Iron Ore Properties Great Panther Silver Ltd. Gulf Resources, Inc. Haynes International, Inc. 18 Hecla Mining Company Ivanhoe Mines Ltd. Jaguar Mining, Inc. Kaiser Aluminum Corporation Kimber Resources, Inc. Materion Corporation Mesabi Trust Midway Gold Corporation Olympic Steel, Inc. Polymet Mining Corporation Puda Coal, Inc. (a) Rare Element Resources Ltd. Royal Gold, Inc. RTI International Metals, Inc. Schnitzer Steel Industries, Inc. - Class A Silver Bull Resources, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Solitario Exploration & Royalty Corporation Stillwater Mining Company Tanzanian Royalty Exploration Corporation Titanium Metals Corporation Paper & Forest Products - 0.3% Deltic Timber Corporation Louisiana-Pacific Corporation Neenah Paper, Inc. 9 Orient Paper, Inc. P.H. Glatfelter Company Schweitzer-Mauduit International, Inc. Wausau Paper Corporation Telecommunication Services - 0.6% Diversified Telecommunication Services - 0.5% Alaska Communications Systems Group, Inc. Atlantic Tele-Network, Inc. Cbeyond, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Telecommunication Services - 0.6% (Continued) Diversified Telecommunication Services - 0.5% (Continued) CenturyLink, Inc. 16 $ Consolidated Communications Holdings, Inc. Fairpoint Communications, Inc. Global Crossing Ltd. 40 Hawaiian Telcom Holdco, Inc. Iridium Communications, Inc. magicJack VocalTec Ltd. Neutral Tandem, Inc. Radcom Ltd. Telecom Italia S.p.A. 72 tw telecom, inc. Wireless Telecommunication Services - 0.1% Leap Wireless International, Inc. Pendrell Corporation Shenandoah Telecommunications Company USA Mobility, Inc. Utilities - 1.8% Electric Utilities - 1.3% Brookfield Infrastructure Partners, L.P. El Paso Electric Company Empire District Electric Company (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. NV Energy, Inc. Pinnacle West Capital Corporation Portland General Electric Company Unitil Corporation 66 Westar Energy, Inc. Gas Utilities - 0.2% China Natural Gas, Inc. New Jersey Resources Corporation Northwest Natural Gas Company Piedmont Natural Gas Company, Inc. Independent Power Producers & Energy Traders - 0.0% American DG Energy, Inc. GenOn Energy, Inc. Raser Technologies, Inc. U.S. Geothermal, Inc. Multi-Utilities - 0.3% Black Hills Corporation CH Energy Group, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 61.6% (Continued) Shares Value Utilities - 1.8% (Continued) Water Utilities - 0.0% Cadiz, Inc. $ Connecticut Water Service, Inc. Middlesex Water Company Total Common Stocks(Proceeds $1,271,619,194) $ CLOSED-END FUNDS - 0.0% Shares Value Aberdeen Global Income Fund, Inc. $ American Income Fund, Inc. BlackRock Enhanced Dividend Achievers Trust BlackRock International Growth & Income Trust 5 48 BlackRock MuniVest Fund, Inc. Calamos Convertible and High Income Fund 97 Central GoldTrust (a) Cohen & Steers Total Return Realty Fund, Inc. Cornerstone Progressive Return Fund Credit Suisse Asset Management Income Fund Gabelli Convertible and Income Securities Fund, Inc. (The) Helios Advantage Income Fund, Inc. ING Global Advantage and Premium Opportunity Fund Nuveen Floating Rate Income Opportunity Fund 44 Nuveen Real Estate Income Fund 53 PIMCO Global StocksPLUS & Income Fund 48 Strategic Global Income Fund, Inc. Western Asset/Claymore Inflation-Linked Securities & Income Fund 10 Total Closed-End Funds(Proceeds $63,988) $ WARRANTS - 0.0% Shares Value American International Group, Inc.(Proceeds $14,295) $ Total Securities Sold Short - 61.6% (Proceeds $1,271,697,477) $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1).Fair valued securities totaled $806,744at July 31, 2011, representing (0.0%)of net assets. See accompanying notes to Schedules of Investments. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) COMMON STOCKS - 99.2% Shares Value Consumer Discretionary - 14.8% Auto Components - 1.1% Federal-Mogul Corporation (a) $ Motorcar Parts of America, Inc. (a) Standard Motor Products, Inc. Visteon Corporation (a) Automobiles - 0.1% Winnebago Industries, Inc. (a) Distributors - 0.2% Audiovox Corporation (a) Diversified Consumer Services - 0.5% American Public Education, Inc. (a) Ascent Capital Group, Inc. - Class A (a) Collectors Universe, Inc. National American University Holdings, Inc. Nobel Learning Communities, Inc. (a) Steiner Leisure Ltd. (a) Hotels, Restaurants & Leisure - 4.4% Ameristar Casinos, Inc. Benihana, Inc. (a) Bob Evans Farms, Inc. Buffalo Wild Wings, Inc. (a) Caribou Coffee Company, Inc. (a) Carrols Restaurant Group, Inc. (a) Einstein Noah Restaurant Group, Inc. Frisch's Restaurants, Inc. International Speedway Corporation - Class A Isle of Capri Casinos, Inc. (a) Life Time Fitness, Inc. (a) Luby's, Inc. (a) McCormick & Schmick's Seafood Restaurants, Inc. (a) Morton's Restaurant Group, Inc. (a) Papa John's International, Inc. (a) Town Sports International Holdings, Inc. (a) Wendy's Company (The) Household Durables - 0.5% Cavco Industries, Inc. (a) CSS Industries, Inc. Harman International Industries, Inc. Kid Brands, Inc. (a) Leggett & Platt, Inc. Internet & Catalog Retail - 0.3% 1-800-FLOWERS.COM, Inc. - Class A (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Consumer Discretionary - 14.8% (Continued) Internet & Catalog Retail - 0.3% (Continued) Orbitz Worldwide, Inc. (a) $ Leisure Equipment & Products - 0.2% Callaway Golf Company Smith & Wesson Holding Corporation (a) Media - 2.2% Cinemark Holdings, Inc. Fisher Communications, Inc. (a) Global Sources Ltd. (a) Global Traffic Network, Inc. (a) Gray Television, Inc. (a) Insignia Systems, Inc. Lions Gate Entertainment Corporation (a) MDC Partners, Inc. Meredith Corporation Regal Entertainment Group Saga Communications, Inc. - Class A (a) Scholastic Corporation Multiline Retail - 0.6% 99¢ Only Stores (a) Fred's, Inc. - Class A Tuesday Morning Corporation (a) Specialty Retail - 3.1% America's Car-Mart, Inc. (a) bebe stores, inc. Charming Shoppes, Inc. (a) Citi Trends, Inc. (a) Destination Maternity Corporation Group 1 Automotive, Inc. Hibbett Sports, Inc. (a) New York & Company, Inc. (a) Perfumania Holdings, Inc. (a) 77 Shoe Carnival, Inc. (a) Stein Mart, Inc. Syms Corp (a) Textiles, Apparel & Luxury Goods - 1.6% Culp, Inc. (a) Jones Group, Inc. (The) Timberland Company (The) (a) Wolverine World Wide, Inc. Consumer Staples - 4.5% Beverages - 0.1% Coca-Cola Bottling Company Consolidated TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Consumer Staples - 4.5% (Continued) Beverages - 0.1% (Continued) Craft Brewers Alliance, Inc. (a) $ Food & Staples Retailing - 1.5% BJ's Wholesale Club, Inc. (a) Casey's General Stores, Inc. SUPERVALU, Inc. Susser Holdings Corporation (a) Village Super Market, Inc. - Class A Food Products - 1.8% Darling International, Inc. (a) Dean Foods Company (a) Fresh Del Monte Produce, Inc. Imperial Sugar Company Omega Protein Corporation (a) Pilgrim's Pride Corporation (a) Snyder's-Lance, Inc. Westway Group, Inc. (a) Personal Products - 0.8% Inter Parfums, Inc. Medifast, Inc. (a) Prestige Brands Holdings, Inc. (a) Revlon, Inc. (a) Schiff Nutrition International, Inc. Tobacco - 0.3% Universal Corporation Energy - 6.2% Energy Equipment & Services - 2.9% Bolt Technology Corporation (a) Global Geophysical Services, Inc. (a) Helix Energy Solutions Group, Inc. (a) Mitcham Industries, Inc. (a) Parker Drilling Company (a) SEACOR Holdings, Inc. TGC Industries, Inc. (a) Union Drilling, Inc. (a) Unit Corporation (a) Oil, Gas & Consumable Fuels - 3.3% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Clayton Williams Energy, Inc. (a) Crimson Exploration, Inc. (a) Forest Oil Corporation (a) Golar LNG Ltd. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Energy - 6.2% (Continued) Oil, Gas & Consumable Fuels - 3.3% (Continued) Patriot Coal Corporation (a) $ SemGroup Corporation - Class A (a) Ur-Energy, Inc. (a) Venoco, Inc. (a) Westmoreland Coal Company (a) Financials - 13.5% Capital Markets - 0.9% Cowen Group, Inc. (a) Golub Capital BDC, Inc. INTL FCStone, Inc. (a) Kohlberg Capital Corporation MVC Capital, Inc. SWS Group, Inc. THL Credit, Inc. U.S. Global Investors, Inc. Waddell & Reed Financial, Inc. - Class A Commercial Banks - 2.1% American National Bankshares, Inc. Bancorp Rhode Island, Inc. Banner Corporation Bridge Capital Holdings (a) CapitalSource, Inc. CVB Financial Corporation 15 Eagle Bancorp, Inc. (a) East West Bancorp, Inc. F.N.B. Corporation First Horizon National Corporation 1 2 Heritage Commerce Corporation (a) Home Bancorp, Inc. (a) Merchants Bancshares, Inc. 30 Middleburg Financial Corporation Popular, Inc. (a) SCBT Financial Corporation State Bank Financial Corporation (a) Sun Bancorp, Inc. (a) Tompkins Financial Corporation Union First Market Bankshares Corporation Consumer Finance - 0.8% Cash America International, Inc. Nelnet, Inc. - Class A Nicholas Financial, Inc. (a) Diversified Financial Services - 1.4% CBOE Holdings, Inc. Compass Diversified Holdings, Inc. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Financials - 13.5% (Continued) Diversified Financial Services - 1.4% (Continued) Encore Capital Group, Inc. (a) $ Interactive Brokers Group, Inc. - Class A Insurance - 3.6% Allied World Assurance Company Holdings A.G. American National Insurance Company Aspen Insurance Holdings Ltd. FPIC Insurance Group, Inc. (a) Hanover Insurance Group, Inc. (The) Mercury General Corporation Presidential Life Corporation Primerica, Inc. Symetra Financial Corporation Transatlantic Holdings, Inc. Unitrin, Inc. Universal Insurance Holdings, Inc. Validus Holdings Ltd. Real Estate Investment Trusts (REIT) - 3.6% CommonWealth REIT Equity Lifestyle Properties, Inc. Gladstone Commercial Corporation Gramercy Capital Corporation (a) Hospitality Properties Trust Invesco Mortgage Capital, Inc. Mack-Cali Realty Corporation One Liberty Properties, Inc. RAIT Financial Trust Saul Centers, Inc. Two Harbors Investment Corporation U-Store-It Trust Thrifts & Mortgage Finance - 1.1% Bank Mutual Corporation Capitol Federal Financial, Inc. Charter Financial Corporation Doral Financial Corporation (a) First PacTrust Bancorp, Inc. Fox Chase Bancorp, Inc. MGIC Investment Corporation (a) Parkvale Financial Corporation SI Financial Group, Inc. ViewPoint Financial Group Washington Federal, Inc. Health Care - 13.1% Biotechnology - 2.0% Amicus Therapeutics, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Health Care - 13.1% (Continued) Biotechnology - 2.0% (Continued) Anthera Pharmaceuticals, Inc. (a) $ AVEO Pharmaceuticals, Inc. (a) DUSA Pharmaceuticals, Inc. (a) Insmed, Inc. (a) Ligand Pharmaceuticals, Inc. (a) OncoGenex Pharmaceuticals, Inc. (a) OPKO Health, Inc. (a) PDL BioPharma, Inc. Progenics Pharmaceuticals, Inc. (a) Repligen Corporation (a) SciClone Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 2.7% Anika Therapeutics, Inc. (a) AtriCure, Inc. (a) Cardiovascular Systems, Inc. (a) Cutera, Inc. (a) Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. Immucor, Inc. (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) Rochester Medical Corporation (a) RTI Biologics, Inc. (a) Synovis Life Technologies, Inc. (a) Teleflex, Inc. Health Care Providers & Services - 5.0% Allied Healthcare International, Inc. (a) AmSurg Corporation (a) Catalyst Health Solutions, Inc. (a) Centene Corporation (a) Continucare Corporation (a) Corvel Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) Healthways, Inc. (a) RadNet, Inc. (a) Select Medical Holdings Corporation (a) Team Health Holdings, Inc. (a) Triple-S Management Corporation (a) VCA Antech, Inc. (a) Health Care Technology - 0.9% Computer Programs & Systems, Inc. Emdeon, Inc. - Class A (a) HealthStream, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Health Care - 13.1% (Continued) Health Care Technology - 0.9% (Continued) Transcend Services, Inc. (a) $ Life Sciences Tools & Services - 1.0% Charles River Laboratories International, Inc. (a) Harvard Bioscience, Inc. (a) MEDTOX Scientific, Inc. PerkinElmer, Inc. Techne Corporation Pharmaceuticals - 1.5% Acura Pharmaceuticals, Inc. (a) Columbia Laboratories, Inc. (a) Cornerstone Therapeutics, Inc. (a) DepoMed, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Lannett Company, Inc. (a) Optimer Pharmaceuticals, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Industrials - 16.7% Aerospace & Defense - 1.8% Alliant Techsystems, Inc. Ceradyne, Inc. (a) Cubic Corporation LMI Aerospace, Inc. (a) Orbital Sciences Corporation (a) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Air Freight & Logistics - 0.7% Express-1 Expedited Solutions, Inc. (a) Forward Air Corporation Park-Ohio Holdings Corporation (a) Airlines - 0.3% Copa Holdings, S.A. - Class A Hawaiian Holdings, Inc. (a) Building Products - 0.1% NCI Building Systems, Inc. (a) Commercial Services & Supplies - 3.0% ACCO Brands Corporation (a) APAC Customer Services, Inc. (a) Brink's Company (The) Consolidated Graphics, Inc. (a) Copart, Inc. (a) Corrections Corporation of America (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Industrials - 16.7% (Continued) Commercial Services & Supplies - 3.0% (Continued) Heritage-Crystal Clean, Inc. (a) $ Intersections, Inc. Multi-Color Corporation Rollins, Inc. SYKES Enterprises, Inc. (a) TRC Companies, Inc. (a) Construction & Engineering - 0.3% MYR Group, Inc. (a) Primoris Services Corporation Electrical Equipment - 0.9% Active Power, Inc. (a) Babcock & Wilcox Company (The) (a) Hubbell, Inc. - Class B Lime Energy Company (a) Thomas & Betts Corporation (a) Industrial Conglomerates - 0.2% Carlisle Companies, Inc. Machinery - 4.5% Accuride Corporation (a) Actuant Corporation - Class A Cascade Corporation Columbus McKinnon Corporation (a) Crane Company Douglas Dynamics, Inc. Graco, Inc. Hardinge, Inc. Harsco Corporation Kadant, Inc. (a) Kennametal, Inc. Lincoln Electric Holdings, Inc. Lindsay Corporation Oshkosh Corporation (a) Sauer-Danfoss, Inc. (a) Sun Hydraulics Corporation Wabtec Corporation Xerium Technologies, Inc. (a) Marine - 0.0% International Shipholding Corporation Professional Services - 1.0% Barrett Business Services, Inc. CBIZ, Inc. (a) Hill International, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Industrials - 16.7% (Continued) Professional Services - 1.0% (Continued) Huron Consulting Group, Inc. (a) $ Kforce, Inc. (a) Korn/Ferry International (a) Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) Road & Rail - 2.0% AMERCO (a) Covenant Transportation Group, Inc. (a) Marten Transport Ltd. Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) Roadrunner Transportation Systems, Inc. (a) Ryder System, Inc. Trading Companies & Distributors - 1.9% CAI International, Inc. (a) DXP Enterprises, Inc. (a) RSC Holdings, Inc. (a) Textainer Group Holdings Ltd. United Rentals, Inc. (a) Information Technology - 21.3% Communications Equipment - 2.0% Brocade Communications Systems, Inc. (a) Communications Systems, Inc. EchoStar Corporation - Class A (a) Finisar Corporation (a) Opnext, Inc. (a) PC-Tel, Inc. (a) Tekelec (a) Westell Technologies, Inc. - Class A (a) 46 Computers & Peripherals - 0.9% Cray, Inc. (a) Datalink Corporation (a) Dot Hill Systems Corporation (a) NCR Corporation (a) Xyratex Ltd. (a) Electronic Equipment, Instruments & Components - 3.2% Agilysys, Inc. (a) AVX Corporation Brightpoint, Inc. (a) CTS Corporation Electro Scientific Industries, Inc. (a) eMagin Corporation (a) Gerber Scientific, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Information Technology - 21.3% (Continued) Electronic Equipment, Instruments & Components - 3.2% (Continued) GSI Group, Inc. (The) (a) $ Identive Group, Inc. (a) Ingram Micro, Inc. - Class A (a) Kemet Corporation (a) Mesa Laboratories, Inc. 21 Multi-Fineline Electronix, Inc. (a) SYNNEX Corporation (a) Viasystems Group, Inc. (a) Internet Software & Services - 2.5% Dice Holdings, Inc. (a) EasyLink Services International Corporation -Class A (a) Keynote Systems, Inc. LoopNet, Inc. (a) SciQuest, Inc. (a) SPS Commerce, Inc. (a) Vocus, Inc. (a) IT Services - 2.9% Acxiom Corporation (a) ATS Corporation (a) Broadridge Financial Solutions, Inc. CoreLogic, Inc. (a) DST Systems, Inc. Forrester Research, Inc. Lender Processing Services, Inc. Mantech International Corporation - Class A Ness Technologies, Inc. (a) NeuStar, Inc. - Class A (a) PRGX Global, Inc. (a) Syntel, Inc. TeleTech Holdings, Inc. (a) Office Electronics - 0.4% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 5.6% Advanced Analogic Technologies, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) Amkor Technology, Inc. (a) Amtech Systems, Inc. (a) Cymer, Inc. (a) Entegris, Inc. (a) Fairchild Semiconductor International, Inc. (a) GT Solar International, Inc. (a) International Rectifier Corporation (a) IXYS Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Information Technology - 21.3% (Continued) Semiconductors & Semiconductor Equipment - 5.6% (Continued) LTX-Credence Corporation (a) $ Mattson Technology, Inc. (a) Photronics, Inc. (a) PMC-Sierra, Inc. (a) Spansion, Inc. - Class A (a) Tessera Technologies, Inc. (a) Ultratech, Inc. (a) Software - 3.8% Actuate Corporation (a) Aspen Technology, Inc. (a) Callidus Software, Inc. (a) Compuware Corporation (a) Convio, Inc. (a) ePlus, inc. (a) JDA Software Group, Inc. (a) Manhattan Associates, Inc. (a) OPNET Technologies, Inc. Pervasive Software, Inc. (a) Progress Software Corporation (a) Radiant Systems, Inc. (a) SS&C Technologies Holdings, Inc. (a) TeleNav, Inc. (a) Verint Systems, Inc. (a) Materials - 6.1% Chemicals - 2.8% A. Schulman, Inc. Cabot Corporation FutureFuel Corporation LSB Industries, Inc. (a) Olin Corporation OMNOVA Solutions, Inc. (a) RPM International, Inc. Solutia, Inc. (a) Spartech Corporation (a) Zep, Inc. Construction Materials - 0.3% Eagle Materials, Inc. Containers & Packaging - 1.5% Graham Packaging Company, Inc. (a) Graphic Packaging Holding Company (a) Greif, Inc. - Class A Packaging Corporation of America UFP Technologies, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.2% (Continued) Shares Value Materials - 6.1% (Continued) Metals & Mining - 1.3% Commercial Metals Company $ Compass Minerals International, Inc. Handy & Harman Ltd. (a) Jaguar Mining, Inc. (a) Noranda Aluminum Holding Corporation (a) Paper & Forest Products - 0.2% Wausau Paper Corporation Telecommunication Services - 1.1% Diversified Telecommunication Services - 1.1% AboveNet, Inc. CenturyLink, Inc. 1 36 HickoryTech Corporation IDT Corporation - Class B SureWest Communications Utilities - 1.9% Electric Utilities - 0.4% Central Vermont Public Service Corporation Gas Utilities - 0.5% Atmos Energy Corporation Questar Corporation Independent Power Producers & Energy Traders - 0.2% GenOn Energy, Inc. (a) Multi-Utilities - 0.7% Avista Corporation Vectren Corporation Water Utilities - 0.1% Pennichuck Corporation York Water Company Total Common Stocks(Cost$58,250,614) $ TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.7% Shares Value UMB Money Market Fiduciary, 0.01% (b) (Cost $421,309) $ Total Investments at Value - 99.9% (Cost $58,671,923) $ Other Assets in Excess of Liabilities-0.1% Net Assets - 100.0% $ (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS July 31, 2011 (Unaudited) 1. Securities valuation The portfolio securities of the TFS Market Neutral Fund and the TFS Small Cap Fund (the “Funds”) are valued as of the close of the regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the mean of the most recent bid and ask prices on the NYSE or other primary exchange.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trustand will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Such methods of fair valuation may include, but are not limited to: multiple of earnings, discount from market of a similar freely traded security, or a combination of these and other methods. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments and securities sold short as of July 31, 2011: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
